Exhibit 10.24

 

[***] = Omitted information is filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request.

 

Lease Agreement

 

THIS INSTRUMENT IS A LEASE, dated as of March - 29, 2002, in which the Landlord
and the Tenant are the parties hereinafter named, and which relates to space in
a building (the “Building”) known as Weymouth Woods Corporate Center located at
97 Libbey Industrial Parkway, Weymouth, Massachusetts.  The parties to this
instrument hereby agree with each other as follows:

 

BASIC LEASE PROVISIONS

 

1.1           Introduction

 

The following sets forth basic data and, where appropriate, constitutes
definitions of the terms hereinafter listed.

 

1.2           Basic Data

 

Landlord:      Libbey Park LLC

 

Landlord’s Original Address: c/o Campanelli Companies, One Campanelli Drive,
Braintree, Massachusetts 02185

 

Tenant:          Abington Savings Bank, a Massachusetts corporation

 

Tenant’s Original Address:

 

Before the Commencement Date:     536 Washington Street, Abington, Massachusetts

 

From and After the Commencement Date: The Premises.

 

Building:       An approximately ninety-six thousand three hundred seventy-eight
square foot (96,378 sq.ft.), four (4) story building at Weymouth Woods Corporate
Center.

 

Basic Rent per square foot of the Premises Rentable Area per annum:

 

Year 1:

 

$

[***]

 

Year 2:

 

$

[***]

 

Year 3:

 

$

[***]

 

Year 4:

 

$

[***]

 

Year 5:

 

$

[***]

 

Year 6:

 

$

[***]

 

Year 7:

 

$

[***]

 

Year 8:

 

$

[***]

 

Year 9:

 

$

[***]

 

Year 10:

 

$

[***]

 

 

--------------------------------------------------------------------------------


 

Basic Rent may be adjusted and/or abated pursuant to Sections 2.3, 3.2 and 12.1.

 

Premises Rentable Area: Approximately Thirty-Four Thousand Six Hundred Forty
(34,640) square feet, comprised of a One Thousand Eight Hundred Forty-One
(1,841) square foot space (“First Floor Space A”) and a Seven Thousand Seven
Hundred Twenty-Four (7,724) square foot space (“First Floor Space B”) located on
the 1st floor of the Building (subject to adjustment as provided in Section
2.4), and a twenty-five thousand seventy-five (25,075) square foot space
(“Fourth Floor Space”) located on the 4th floor of the Building, as measured in
accordance with the Measurement Method (subject to adjustment pursuant to
Section 2.3).

 

Permitted Uses:            General office uses, and, upon the granting of the
zoning relief referenced in Section 2.4 below, retail banking in the Premises
and an automatic teller machine in the parking area on the Property, each in the
location so identified in Exhibit B.

 

Parking Space:            One hundred seventy-three (173) spaces, of which four
(4) shall be reserved spaces marked “Abington Savings Bank Reserved” using
Landlord’s building standard signage in the location shown on Exhibit A-1, and
one hundred sixty-nine (169) shall be non-reserved spaces in accordance with
Section 2.2.a below, provided, however, there shall be deducted from the
non-reserved spaces hereunder any spaces rendered unusable as a result of
Tenant’s automatic teller machine in the parking area contemplated by Section
2.4 below.

 

Escalation Factor:      35.94%

 

Scheduled Completion Date: July 1, 2002 as to First Floor Space A and the Fourth
Floor Space, and September 1, 2002 as to First Floor Space A and First Floor
Space B (as adjusted in accordance with Section 4.2)

 

Initial Term: Ten (10) years, commencing on the Commencement Date and expiring
at the close of the day which is the tenth anniversary of the Commencement Date,
except that if the Commencement Date shall be other than the first day of a
calendar month, the expiration of the Initial Term shall be at the close of the
day on the last day of the calendar month in which such date shall fall.

 

Security Deposit: $[***], representing one (1) months’ average rent throughout
the Term

 

Base Operating Expenses: Base Operating Expenses shall be the actual Operating
Expenses for the Property for calendar year 2003 (provided that, if during any
portion of calendar year 2003, less than 95% of the Building Rentable Area was
occupied by tenants or if the Building was in operation for only a portion of
such year, actual operating expenses incurred shall be reasonably extrapolated
by Landlord to the estimated operational expenses that would have been incurred
if the Building were in operation for the entire year and 95% occupied for such
year, and such extrapolated amount shall, for the purposes hereof, be deemed to
be the Base Operating Expenses.

 

2

--------------------------------------------------------------------------------


 

Base Taxes: Base Taxes shall be actual taxes for the Property for the period
July 1, 2002 through June 30, 2003

 

Public Liability Insurance: $2,000,000 per occurrence (combined single limit)
for property damage, personal injury or death.

 

Guarantor: Abington Bancorp., Inc., a Massachusetts bank holding company,
pursuant to a Guarantee of Lease of even date and delivery herewith

 

1.3           Additional Definitions

 

Building Rentable Area:  Approximately 96,378 square feet measured in accordance
with the Measurement Method.

 

Business Days:  All days except Sunday, New Year’s Day, Martin Luther King Day,
Washington’s Birthday, Memorial Day, Independence Day, Labor Day, Columbus Day,
Veteran’s Day, Thanksgiving Day, Christmas Day (and the following day when any
such day occurs on Sunday).

 

Commencement Date:  As defined in Section 4.1.

 

Default of Tenant:  As defined in Section 13.1.

 

Escalation Charges:  The amounts prescribed in Sections 8.1 and 9.2.

 

Landlord’s Work:  As defined in Section 4.2.

 

Measurement Method:  “Standard Method of Floor Measurement for Office
Buildings,” effective January 1, 1987, approved by the Real Estate Board of New
York, Inc. Without limitation, such computation includes common areas of the
Building notwithstanding the fact that such common areas are not contained
within the Premises.

 

Normal Business Hours:  As defined in Section 7.4.a.

 

Operating Expenses:  As determined in accordance with Section 9.1.

 

Operating Year:  As defined in Section 9.1.

 

Premises:  The portion of the Building as shown on Exhibit B annexed hereto.

 

Property:  The Building and the land parcels (as described in Exhibit A) on
which it is located (including adjacent sidewalks).

 

Tax Year:  As defined in Section 8.1.

 

Taxes:  As determined in accordance with Section 8.1.

 

Tenant’s Delay:  As defined in Section 4.2.

 

3

--------------------------------------------------------------------------------


 

Tenant’s Plans:  As defined in Section 4.2.

 

Tenant’s Removable Property:  As defined in Section 5.2.

 

Term of this Lease:  The Initial Term and any extension thereof in accordance
with the provisions hereof.

 

ARTICLE II

PREMISES AND APPURTENANT RIGHTS

2.1           Lease of Premises

 

Landlord hereby demises and leases to Tenant for the Term of this Lease and upon
the terms and conditions hereinafter set forth, and Tenant hereby accepts from
Landlord, the Premises.

 

2.2           Appurtenant Rights and Reservations

 

a.                                       Tenant shall have, as appurtenant to
the Premises, (i) the non-exclusive right to use, and permit its invitees to
use, in common with others, public or common lobbies, hallways, stairways, and
elevators and common walkways necessary for access to the Building, and if the
portion of the Premises on any floor includes less than the entire floor, the
common toilets, corridors and elevator lobby of such floor; but such rights
shall always be subject to reasonable rules and regulations from time to time
established by Landlord pursuant to Section 14.7 and to the right of Landlord to
designate and change from time to time areas and facilities so to be used and
(ii) one hundred sixty-four (164) parking spaces, of which one hundred sixty
(160) spaces shall be on a non-exclusive, first-come, first-served basis, such
spaces to be available in a surface level parking lot, and four (4) shall be
reserved as set forth in Section 1.1 above.  In addition, five (5) of the
visitor spaces for the Building shall be designated “Visitors Abington Savings
Bank”. With respect to parking spaces, Landlord reserves the right to institute
a tag or sticker system to monitor compliance by Tenant and others of use of the
parking spaces.  Tenant shall comply with all rules and regulations set forth by
Landlord from time to time regarding the parking area including, without
limitation, rules and regulations regarding guest parking. Landlord shall have
no obligation to police the parking area or to insure the safety of Tenant’s
automobiles. The Premises shall be designated a non-smoking area and Tenant will
comply, and cause its employees and invitees to comply, with Building
regulations regarding non-smoking areas. Tenant shall also have, as appurtenant
to the Premises, the right to install an emergency generator, at Tenant’s sole
cost and expense and in accordance with the requirements of this Lease, in a
location at the rear of the Property designated by Landlord, it being expressly
understood that Tenant shall be responsible for obtaining all governmental
permits and approvals required therefor.  Landlord shall cooperate with Tenant
in the securing of such permits.

 

b.                                      Excepted and excluded from the Premises
are the ceiling, floor and all perimeter walls of the Premises, except the inner
surfaces thereof, but the entry doors to the

 

4

--------------------------------------------------------------------------------


 

Premises are a part thereof; and Tenant agrees that Landlord shall have the
right to place in the Premises (but in such manner as to reduce to a minimum
interference with Tenant’s use of the Premises) utility lines, pipes and the
like, in, over and upon the Premises, provided that Landlord shall, if it is
reasonably feasible, place such utility lines, pipes and the like behind the
walls, above the ceilings and below the floor of the Premises.  Tenant shall
install and maintain, as Landlord may require, proper access panels in any hung
ceilings or walls as may be installed by Tenant following completion of the
initial improvements to afford access to any facilities above the ceiling or
within or behind the walls of the Premises.

 

c.                                     Landlord hereby grants to Tenant a
license to use a portion of the roof of the Building in the location shown on
Exhibit A-3 for the installation of a satellite dish or dishes to be used
exclusively in the conduct of Tenant’s business in the Premises and not for
lease or license to third parties, with conduits connecting such equipment to
the Premises in a vertical chase mutually designated by Landlord and Tenant.
Tenant shall install such equipment at its sole cost and expense, in accordance
with the provisions of Section 5.2 of the Lease.  Tenant shall repair any damage
to the roof caused by the installation, operation, or removal of Tenant’s
equipment, compensate Landlord for any impairment of Landlord’s roof warranty
resulting therefrom, and remove all such equipment at the end of the Term of
this Lease. Landlord assumes no responsibility for interference in the operation
to Tenant’s equipment caused by other telecommunications equipment installed
elsewhere in or on the Building or elsewhere on the Property. The obligations of
Tenant hereunder shall survive the expiration or termination of this Lease.

 

2.3                                 Adjustment to Premises Rentable Area

 

a.                                       Landlord shall, before the Commencement
Date, obtain an exact measurement of the Premises in accordance with the
Measurement Method. Such measurement shall be made by R&K Associates, Inc. (or
other architect or engineer acceptable to Landlord) at the cost and expense of
Landlord.

 

b.                                      If the Premises Rentable Area as so
measured is more or less than the Premises Rentable Area as set forth in Section
1.2:

 

i.                                          Basic Rent shall, retroactively to
the Commencement Date, be recomputed by multiplying the Basic Rent set forth in
Section 1.2 by a fraction, the numerator of which shall be premises Rentable
Area as determined by such measurement and the denominator of which shall be the
Premises Rentable Area set forth in Section 1.2: and

 

ii.                                       The Escalation Factor shall be
recomputed to be the percentage determined by dividing the Premises Rentable
Area as determined by such measurement by 95% of Building Rentable Area.

 

5

--------------------------------------------------------------------------------


 

Any payment due either party as a result of such recomputations shall, if due
from Tenant, be paid within fifteen (15) days of such recomputation, or if due
from Landlord, be credited against the first amounts of Basic Rent due after
such recomputation.

 

c.                                       In the event of any adjustment pursuant
to this Section, Landlord and Tenant shall promptly execute a written statement
setting forth the recomputed Premises Rentable Area, Basic Rent and Escalation
Factor.

 

2.4           Right to Delete Premises Rentable Area on the First Floor

 

Landlord, with cooperation from Tenant, hereby agrees to use diligent efforts to
obtain from the Town of Weymouth the zoning relief required to install a retail
banking area in the Premises, and an automatic teller machine in the parking
area of the Property, each in the location so identified on Exhibit B. Landlord
shall make application for such relief within thirty (30) days of the date of
execution of this Lease, and shall deliver to Tenant and Tenant’s counsel prior
written notice of, and the opportunity to participate in, any hearings in
connection with such relief. In the event that Landlord is unable to obtain the
zoning relief required for the retail banking area in the Premises (including
the expiration of the appeal period therefrom) within nine (9) months after the
date of execution of this Lease, Tenant shall have the right to delete from the
Premises demised hereby the proposed retail area on the first floor so
identified on Exhibit B, which right shall be exercised by written notice from
Tenant to Landlord within thirty (30) days after the expiration of said nine (9)
month period. Tenant shall not have the right to delete such space in the event
that relief for the retail banking area is granted, but the automatic teller
machine is not approved. Upon the granting of the required relief and the
expiration of the appeal period therefrom, or the expiration of the notice
period set forth in the foregoing sentence, the provisions of this Section 2.4
shall expire and have no further force or effect. The parties acknowledge that
there shall be no additional rent payable with respect to the automatic teller
machine or any area occupied by such automatic teller machine.

 

ARTICLE III

BASIC RENT

 

3.1           Basic Rent

 

a.                                       Tenant agrees to pay to Landlord, or as
directed by Landlord, commencing on the Commencement Date as to First Floor
Space A and the Fourth Floor Space, and, as to First Floor Space B, commencing
on the date on which First Floor Space B is ready for occupancy in accordance
with Section 4.2 below, without offset, abatement (except as provided in Article
12.1), deduction or demand, the Basic Rent. Such Basic Rent shall be payable in
equal monthly installments, in advance, on the first day of each and every
calendar month during the Term of this Lease, at Landlord’s Original Address, or
at such other place as Landlord shall from time to time designate by notice.
Until notice of some other designation is given, Basic Rent and all other
charges for which provision is herein made shall be paid by remittance payable
to Landlord, at Landlord’s

 

6

--------------------------------------------------------------------------------


 

Original Address, or at such other place as Landlord shall from time to time
designate by notice. [***].

 

b.                                      Basic Rent for any partial month shall
be prorated on a daily basis, and if the date for commencement thereof is a day
other than the first day of a calendar month, the first payment which Tenant
shall make to Landlord shall be equal to a proportionate part of the monthly
installment of Basic Rent for the partial month from such date to the last day
of the month in which such date occurs plus the installment of Basic Rent for
the succeeding calendar month. In addition to any charges pursuant to Section
14.18, Tenant shall pay a late charge equal to 5% of the amount of any Basic
Rent payment not paid within five (5) days of the due date thereof more than
once in any calendar year.

 

c.                                       Payments under this Lease may be made
by wire transfer in immediately available federal funds, to the account
specified from time to time by written notice from Landlord to Tenant.

 

ARTICLE IV

TERM OF LEASE

 

4.1           Commencement Date

 

The Commencement Date shall be the later to occur of:

 

a.                                       The Scheduled Completion Date for First
Floor Space A and the Fourth Floor Space; or

 

b.                                      The day following the date on which
First Floor Space A and the Fourth Floor Space is ready for occupancy as
provided in Section 4.2.

 

Notwithstanding the foregoing, if Tenant’s personnel shall occupy all or any
part of the Premises for the conduct of its business before the Commencement
Date as determined pursuant to the preceding sentence, such date of occupancy
shall, for all purposes of this Lease, be the Commencement Date.

 

4.2           Preparation of the Premises

 

a.                                       Landlord and Tenant have approved the
plans and specifications attached hereto as Exhibit C. Landlord shall exercise
all reasonable efforts to complete the work (“Landlord’s Work”) as specified in
the Plans necessary to prepare the Premises for Tenant’s occupancy in accordance
with the schedule attached hereto as Exhibit D. If Landlord’s Work has not been
substantially completed by the Scheduled Completion Date, this Lease shall
nevertheless continue in full force and effect and Landlord shall continue to
use diligent efforts to substantially complete Landlord’s Work. Landlord shall
perform Landlord’s Work at its sole cost and expense. Any increase in the cost
of Landlord’s Work resulting from a

 

7

--------------------------------------------------------------------------------


 

change by Tenant in any of the Plans after the date hereof shall be paid to
Landlord 50% upon the date of execution of this Lease, and 50% upon substantial
completion thereof as certified by R&K Associates. Tenant shall, if requested by
Landlord, execute a work letter confirming such excess costs before the time
Landlord shall be required to commence work. Landlord shall, at its expense,
procure a certificate of occupancy or an equivalent use or occupancy permit
issued by the local building inspector in connection with its construction
obligations hereunder.

 

Landlord acknowledges that Tenant may elect to install improvements in the
Premises in excess of Landlord’s Work set forth on Exhibit C, in light of the
fact that the Premises are to become Tenant’s corporate headquarters. In the
event that Tenant determines that Landlord’s cost for such additional work is
not competitive, Tenant shall have the right to have such work performed with
forces of its own choosing, provided that such work shall (i) not interfere with
the remaining Landlord Work, (ii) be coordinated with the remaining Landlord
Work in such a manner as to maintain harmonious labor relations and not cause
any work stoppage or damage to the Premises or the Building (iii) not interfere
with Building construction or operation, and (iv) be performed in compliance
with the requirements of Section 5.2 below.

 

b.                                      The Premises shall be deemed ready for
occupancy on the first day as of which:

 

i.                                          Landlord’s Work has been completed
except for items of work (and, if applicable, adjustment of equipment and
fixtures) which can be completed after occupancy has been taken without causing
undue interference with Tenant’s use of the Premises (i.e., so-called “punch
list” items), and

 

ii.                                       Tenant has been given notice of the
date that Landlord’s Work was or will be completed, such notice to be given by
Landlord to Tenant at least two (2) weeks’ before the anticipated date of
completion. The determination as to whether the Premises are ready for occupancy
shall be made by R&K Associates, Inc. and shall be conclusive and binding on
Landlord and Tenant. Landlord shall complete as soon as conditions permit all
“punch list” items and Tenant shall afford Landlord access to the Premises for
such purposes. All telephone installation in the Premises shall be the
responsibility of the Tenant. Failure or delay of such installation shall not
delay the above completion date.

 

Landlord shall permit Tenant access to the Premises for the purpose of allowing
Tenant or its contractors to install fixtures and wiring for security, data and
telephone services when such access may be provided without material
interference with the remaining Landlord Work provided that any such work to be
performed by Tenant or its contractor’s during such period shall (i) not
interfere with the remaining Landlord Work, (ii) be coordinated with the
remaining Landlord Work in such a manner as to maintain harmonious labor
relations and not cause any work stoppage or damage to the Premises or the
Building, (iii) not

 

8

--------------------------------------------------------------------------------


 

interfere with Building construction or operation, and be performed in
compliance with the requirements of Section 5.2 below.

 

c.                                       Tenant agrees not to employ or permit
the use of any labor or otherwise take any action which might result in a labor
dispute involving personnel providing services in the Building pursuant to
arrangements with Landlord.

 

d.                                      If a delay shall occur in the date the
Premises are ready for occupancy pursuant to paragraph (b) as the result of any
of the following (a “Tenant’s Delay”):

 

i.                                          Any request by Tenant that Landlord
delay in the commencement or completion of Landlord’s Work for any reason;

 

ii.                                       Any change by Tenant in any of the
Landlord’s Work that, in Landlord’s reasonable judgment, causes a delay in
Landlord’s completion of Landlord’s Work;

 

iii.                                    Any other act or omission of Tenant or
its officers, agents, servants or contractors, including without limitation;

 

iv.                                   Any reasonably necessary displacement of
any of Landlord’s Work from its place in Landlord’s construction schedule
resulting from any of the causes for delay referred to in clauses i., ii., and
iii. of this paragraph and the fitting of such Work back into such schedule; or

 

v.                                      Any act or omission of Tenant in
violation of paragraph (c) above;

 

then Tenant shall, from time to time, and within ten (10) days after demand
therefor (accompanied by reasonable documentation from Landlord as to the basis
for the Tenant Delay), pay the Landlord as an additional charge for each day of
such delay equal to the amount of Basic Rent, Escalation Charges and other
charges that would have been payable hereunder had the Commencement Date
occurred before such delay.  Tenant also shall pay to Landlord within ten (10)
days of invoice therefor, any additional costs incurred by Landlord in
completing the work to the extent that such costs are reasonably attributable to
Tenant’s Delay.

 

e.                                       If, as a result of Tenant’s Delay(s),
Landlord’s Work is delayed in the aggregate for more than one hundred eighty
(180) days, Landlord may (but shall not be required to) at any time thereafter
terminate this Lease by giving written notice of such termination to Tenant and
thereupon this Lease shall terminate without further liability or obligation on
the part of either party except that Tenant shall pay to Landlord the cost
theretofore incurred by Landlord in performing Landlord’s Work.

 

9

--------------------------------------------------------------------------------


 

4.3          Conclusiveness of Landlord’s Performance; Warranties

 

Except to the extent to which Tenant shall have given Landlord written notice,
not later than the end of the second full calendar month next beginning after
the Commencement Date, of respects in which Landlord has not performed
Landlord’s Work, Tenant shall be deemed to have acknowledged that all Landlord’s
Work has been completed to Tenant’s satisfaction and that Tenant has waived any
claim that Landlord has failed to perform any of Landlord’s Work.  Landlord
shall correct any defects due to faulty workmanship or materials in Landlord’s
Work, provided Tenant shall have given written notice of such defects to
Landlord before the second anniversary of the Commencement Date.  From and after
the expiration of such twenty-four (24) month period, (a) Tenant shall be
entitled to the benefit of any applicable warranties obtained by Landlord from
third parties with respect to Landlord’s Work provided that Tenant shall be
solely responsible for enforcing such warranties directly against the party
providing the same, and (b) Landlord shall continue to be obligated to make any
repair as to which Tenant has notified Landlord within said twenty-four (24)
month period which has not been properly completed.  To the extent that portions
of the Premises are delivered to Tenant at different times, the respective
two-month and twenty-four month periods set forth herein shall be deemed to
commence as to each such portion on the date of their delivery by Landlord to
Tenant.

 

4.4          Landlord’s Due Diligence Representations

 

Landlord hereby represents to Tenant as follows:

 

a.                                       As of the date of this Lease, record
title to the Property is subject only to the matters set forth in Exhibit A.

 

b.                                      The Building has been, and Landlord’s
Work in the Premises shall be, constructed in accordance with all applicable
federal, state, and local laws, ordinances and regulations, free of all
mechanics and materialmen’s liens.

 

c.                                       Landlord has no knowledge of any
matters related to the environmental condition of the Property, other than as
set forth in the environmental assessment referenced in Exhibit H.

 

ARTICLE V

USE OF PREMISES

 

5.1          Permitted Use

 

a.                                       The Premises shall be used and occupied
by Tenant only for Permitted Uses and for no other purpose.

 

b.                                      Tenant shall conform to the following
provisions during the Term of this Lease:

 

i.                                          Tenant shall cause all freight to be
delivered to or removed from the Building and the Premises in accordance with
reasonable rules and regulations established by Landlord therefor;

 

10

--------------------------------------------------------------------------------


 

ii.                                       Tenant will not place on the exterior
of the Premises (including both interior and exterior surfaces of windows and
doors) or on any part of the Building outside the Premises, any sign, symbol,
advertisement or the like visible to public view outside of the Premises without
the prior consent of Landlord.  Landlord will not unreasonably withhold consent
for signs or lettering on the entry doors to the Premises provided such signs
conform to building standards adopted by Landlord and Tenant has submitted to
Landlord a plan or sketch of the sign to be placed on such entry doors. 
Landlord agrees, however, to maintain a tenant directory in the lobby of the
Building in which will be placed Tenant’s name and the location of the Premises
in the Building.  Notwithstanding the foregoing, Tenant shall have the right, at
its sole expense, to install signs with the name “Abington Savings Bank” and its
corporate logo on the exterior of the Building as shown on Exhibit A-2, having
the dimensions shown on Exhibit A-2, provided that (a) Landlord shall have the
right to approve such signage, which approval shall not be unreasonably withheld
or delayed, (b) Landlord, in cooperation with Tenant, shall be responsible for
obtaining all governmental permits and approvals required therefor, (c) the
installation of the signage shall conform with the requirements of Section 5.2
hereof, and (d) Tenant shall remove such signage at the expiration or earlier
termination of this Lease, and shall repair all damage occasioned thereby. 
Landlord hereby agrees that the only other exterior signage attached to the
Building shall be (x) any signage to which Sager Electric is entitled under its
Lease in the Building, and (y) signage for one additional tenant, which signage
shall be in the location shown on Exhibit A-2.

 

iii.                                    Tenant shall not perform any act or
carry on any practice which may injure the Premises, or any other part of the
Building, or cause any offensive odors or loud noise or constitute a nuisance or
a menace to any other tenant or tenants or other persons in the Building; and

 

iv.                                   Tenant shall not operate any cooking
apparatus (except for coffee making equipment, a microwave oven, a standard size
refrigerator and a sink), except in locations improved by Tenant for kitchen
purposes in accordance with plans approved by Landlord therefor (which approval
shall not be unreasonably withheld), or locate any vending machines, in the
Premises.

 

5.2          Installations and Alterations by Tenant

 

a.                                       Tenant shall make no alterations,
additions or improvements (collectively, “Improvements”) in or to the Premises
without Landlord’s prior written onsent provided that subsequent to the
completion of the initial Landlord work, Landlord’s consent shall not be
required if such Improvements (i) re non-structural and do not exceed in the
aggregate a cost of Fifty thousand ($50,000.00) or (ii) are of a decorating
nature (i.e., carpeting, painting, wallpaper) irrespective of the cost. With
respect to Improvements requiring Landlord’s

 

11

--------------------------------------------------------------------------------


 

consent, Landlord shall not unreasonably withhold, condition or delay its
consent for non-structural Improvements to the Premises.  All Improvements
shall:

 

i.                                          Be performed in a good and
workmanlike manner and in compliance with all applicable laws;

 

ii.                                       Be made only by contractors or
mechanics approved by Landlord;

 

iii.                                    Be made at Tenant’s sole expense and at
such times and in such manner as Landlord may from time to time designate; and

 

iv.                                   Become part of the Premises and the
property of Landlord.

 

b.                                      All articles of personal property and
all business fixtures, machinery and equipment and furniture owned or installed
by Tenant solely at its expense in the Premises (“Tenant’s Removable Property”)
shall remain the Property of Tenant and shall be removed by Tenant at any time
before the expiration of this Lease, provided that Tenant, at its expense, shall
repair any damage to the Premises and the Building caused by such removal.

 

c.                                       Notice is hereby given that Landlord
shall not be liable for any labor or materials furnished or to be furnished to
Tenant upon credit, and that no mechanic’s or other lien for any such labor or
materials shall attach to or affect the reversion or other estate or interest of
Landlord in and to the Premises.  Whenever and as often as any mechanic’s lien
shall have been filed against the Property based upon any act or interest of
Tenant or of anyone claiming through Tenant, Tenant shall forthwith take such
action by bonding, deposit or payment as will remove or satisfy the lien. 
Landlord shall have the option, but not the obligation, of removing, bonding
over or paying such lien if Tenant has not done so within ten (10) days
following Landlord’s notice to Tenant of the filing of the same, and any amounts
paid by Landlord therefor shall be paid to Landlord within ten (10) days after
invoice therefor as additional rent hereunder.

 

d.                                      Tenant shall not be obligated to remove
at the end of the Term of this Lease (i) any Improvement unless Landlord
specifies an Improvement for removal at the time Landlord consents to such
Improvement or (ii) any improvements built by Landlord as part of the initial
fit-up of the Premises which would customarily be considered standard tenant
improvement (collectively referred to herein as “Building Standard Office
Improvements”).

 

ARTICLE VI

ASSIGNMENT AND SUBLETTING

 

6.1           Prohibition

 

a.                                       Tenant covenants and agrees that
neither this Lease nor the term and estate hereby granted, nor any interest
herein or therein, will be assigned, mortgaged, pledged, encumbered or otherwise
transferred and that neither the Premises nor any part

 

12

--------------------------------------------------------------------------------


 

thereof will be encumbered in any manner by reason of any act or omission on the
part of Tenant, or used or occupied or permitted to be used or occupied, by
anyone other than Tenant, or for any use or purpose other than a Permitted Use,
or be sublet (which term, without limitation, shall include granting of
concessions, licenses and the like) in whole or in part, without, in each
instance, having first received the express written consent of Landlord which,
in the case of any subletting, will not be unreasonably withheld subject to the
following conditions:  (i) Tenant is not then in default under this Lease, (ii)
the proposed sublease is not to any other tenant then occupying any space in the
Building or to any other party with whom Landlord is then negotiating to lease
space in the Building, (iii) Tenant shall not rent the Premises at a lower rate
than that which Landlord is charging for comparable space in the Building at
such time, and (iv) any such sublease shall be subject to all the other
provisions of this Article VI.  Tenant’s request for Landlord’s consent shall be
in writing and shall contain the name and address of the proposed sublessee, the
rent and other sums to be paid thereunder, the effective date of the proposed
sublease and the other major business terms thereof, and the term and area of
any proposed sublease.  In all other cases, Landlord’s consent may be withheld
in its sole discretion.  The foregoing restrictions shall not be applicable to
(i) an assignment of this Lease or a subletting of the Premises by Tenant to an
entity controlling, controlled by or under common control with Tenant or (ii) an
assignment of this Lease to an entity that succeeds to Tenant’s interest in this
Lease by reason of merger, acquisition, consolidation or reorganization
(collectively such entities are referred to herein as, “Affiliates”), provided
that Tenant shall, before the effective date of such assignment to an entity
described in the foregoing clause (ii), provide to Landlord evidence reasonably
satisfactory to Landlord that, as of the date of such assignment, the assignee
shall have a net worth equal to the greater of the net worth of Tenant as of the
date of this Lease or as of the date of the assignment.  It shall be a condition
of the validity of any assignment, whether with the consent of Landlord or to an
Affiliate, that the assignee agrees directly with Landlord, by written
instrument in form satisfactory to Landlord, to be bound by all the obligations
of Tenant hereunder including, without limitation, the covenant against further
assignment and subletting.  No assignment or subletting shall relieve Tenant
from its obligations hereunder and Tenant shall remain fully and primarily
liable therefor.

 

b.                                      If this Lease be assigned, or if the
Premises or any part thereof be sublet or occupied by anyone other than Tenant,
Landlord may, at any time and from time to time, collect rent and other charges
from the assignee, subtenant or occupant, and apply the net amount collected to
the rent and other charges herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or the
acceptance of the assignee, subtenant or occupant as a tenant or a release of
Tenant from the further performance by Tenant of its obligations hereunder.  The
consent by Landlord to an assignment or subletting shall in no way be construed
to relieve Tenant or any successor from obtaining the express consent in writing
of Landlord to any further assignment or subletting.  No assignment or
subletting and no use of the Premises by a subsidiary

 

13

--------------------------------------------------------------------------------


 

wholly-owned by Tenant or controlling corporation of Tenant shall affect
Permitted Uses.

 

c.                                       Except with respect to assignments of
the Lease or subletting of the Premises to Affiliates, Landlord shall have the
right to terminate this Lease in its entirety in the case of an assignment or
with respect to the portion of the Premises that Tenant is proposing to sublet
in the case of a sublease.

 

6.2           Excess Payments

 

If:

 

i.                                          the rent and other sums received by
Tenant on account of a sublease of all or any portion of the Premises exceeds
the Basic and Escalation Charges allocable to the space subject to the sublease
(in the proportion of the area of such space to the entire Premises) plus actual
out-of-pocket expenses incurred by Tenant in connection with Tenant’s subleasing
of such space, including brokerage commissions to a licensed broker, the cost of
preparing such space for occupancy by the subtenant amortized over the sublease
term, and the unamortized balance, as certified by Tenant with supporting
documentation reasonably approved by Landlord of (x) alterations or additions
above building standard initially installed by Tenant at its expense in the
Premises, and (y) other utility infrastructure installed by Tenant at its
expense which will be used by the subtenant (collectively, the “Tenant Costs”),
Tenant shall pay to Landlord, as an additional charge, 50% of such excess,
monthly as received by Tenant; or

 

ii.                                       any payment received by Tenant on
account of any assignment of this Lease exceeds the actual out-of-pocket
expenses incurred by Tenant in connection with such assignment, including the
Tenant Costs, Tenant shall pay to Landlord, as an additional charge, 50% of such
excess when received by Tenant.

 

ARTICLE VII

RESPONSIBILITY FOR REPAIRS AND CONDITIONS OF PREMISES;

SERVICES TO BE FURNISHED BY LANDLORD

 

7.1           Landlord Repairs

 

a.                                       Except as otherwise provided in this
Lease, Landlord shall keep in good order, condition and repair the roof, public
areas (including common areas), exterior walls, floor slabs, the Building HVAC
system (but not any special tenant HVAC system) and structure of the Building
(including plumbing, mechanical and electrical systems), all insofar as they
affect the Premises, except that Landlord shall in no event be responsible to
Tenant for the condition of glass in and about the Premises or for the doors
leading to the Premises, or for any condition in the Premises or the Building
caused by any act or neglect of Tenant, its invitees or

 

14

--------------------------------------------------------------------------------


 

contractors (in which case Tenant shall promptly effect such repairs or, at
Landlord’s option, Landlord may effect such repairs and charge the entire cost
thereof to Tenant as additional rent provided, however, that if, after Tenant
pays the cost of such repair, Landlord receives from its insurance carrier
proceeds with respect to the cost of such repairs, Landlord shall reimburse
Tenant for the cost of such repairs up to the amount actually received by
Landlord with respect to the same).  Landlord shall not be responsible to make
any improvements or repairs to the Building other than as expressly in this
Section 7.1 provided, unless expressly provided otherwise in this Lease.

 

b.                                      Landlord shall never be liable for any
failure to make repairs which, under the provisions of this Section 7.1 or
elsewhere in this Lease, Landlord has undertaken to make unless Tenant has given
notice to Landlord of the need to make such repairs, and Landlord has failed to
commence to make such repairs within a reasonable time after receipt of such
notice, or fails to proceed with reasonable diligence to complete such repairs.

 

7.2           Tenant’s Agreement

 

a.                                       Tenant will keep neat and clean and
maintain in good order, condition and repair the Premises and every part
thereof, excepting only those repairs for which Landlord is responsible under
the terms of this Lease, reasonable wear and tear of the Premises, and damage by
fire or other casualty and as a consequence of the exercise of the power of
eminent domain; and shall surrender the Premises, at the end of the term, in
such condition.  Without limitation, Tenant shall maintain and use the Premises
in accordance with all directions, rules and regulations of the proper officers
of governmental agencies having jurisdiction, and shall, at Tenant’s own
expense, obtain all permits, licenses and the like required by applicable law. 
Tenant shall be responsible for the cost of repairs that may be made necessary
by reason of damage to common areas in the Building by Tenant, Tenant’s
independent contractors or Tenant’s invitees.

 

b.                                      If repairs are required to be made by
Tenant pursuant to the terms hereof, Landlord may demand that Tenant make the
same forthwith, and if Tenant refuses or neglects to commence such repairs and
complete the same with reasonable dispatch, after such demand, Landlord may (but
shall not be required to do so) make or cause such repairs to be made and shall
not be responsible to Tenant for any loss or damage that may accrue to Tenant’s
stock or business by reason thereof.  If Landlord makes or causes such repairs
to be made, Tenant agrees that Tenant shall forthwith, on demand, pay to
Landlord the cost thereof as an additional charge hereunder.

 

7.3           Floor Load - Heavy Machinery

 

a.                                       Tenant shall not place a load upon any
floor in the Premises exceeding 100 lbs. (live load) per square foot of Premises
Rentable Area.  Landlord reserves the right to prescribe the weight and position
of all business machines and mechanical

 

15

--------------------------------------------------------------------------------


 

equipment, including safes, which shall be placed so as to distribute the
weight.  Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient, in Landlord’s
judgment, to absorb and prevent vibration, noise and annoyance.  Tenant shall
not move any safe, heavy machinery, heavy equipment, freight, bulky matter or
fixtures into or out of the Building without Landlord’s prior consent, which
consent may include a requirement to provide insurance in such amounts as
Landlord may deem reasonable.

 

b.                                      If any such safe, machinery, equipment,
freight, bulky matter or fixtures requires special handling, Tenant agrees to
employ only persons holding a Master Rigger’s License to do such work, and that
all work in connection therewith shall comply with applicable laws and
regulations.  Any such moving shall be at the sole risk and hazard of Tenant,
and Tenant will exonerate, indemnify and save Landlord harmless against and from
any liability, loss, injury, claim or suit resulting directly or indirectly from
such moving.

 

7.4           Building Services

 

a.                                       Landlord shall, on Business Days from
7:00 a.m. to 7:00 p.m. (except on Saturdays only from 9:00 a.m. to 12:00 p.m.,
provided that Saturday hours for the first floor space shall be 9:00 a.m. to
5:00 p.m.) (“Normal Business Hours”), furnish heating and cooling as normal
seasonal changes and the Massachusetts State Building Code may require to
provide reasonably comfortable space temperature and ventilation for occupants
of the Premises under normal business operation at an occupancy of not more than
one person per 150 square feet of Premises Rentable Area and an electrical load
not exceeding approximately ten (10) watts per square foot of Premises Rentable
Area.  If Tenant shall require air conditioning, heating or ventilation outside
the hours and days above specified, Landlord shall furnish such service and
Tenant shall pay therefor such charges as may from time to time be in effect. 
In the event Tenant introduces into the Premises personnel or equipment which
exceeds the standards set forth above or in any other way interferes with the
Building system’s ability to perform adequately its proper functions,
supplementary systems may, if and as needed, at Landlord’s option, be provided
by Landlord, at Tenant’s expense.  Except in the case of emergency or a
scheduled closing of the Building, Landlord shall provide to Tenant (subject to
reasonable security procedures which may be imposed by Landlord) access to the
Building, an elevator and the loading dock twenty-four hours per day.

 

                                                b.             Landlord shall
also provide:

 

i.                                          Hot water for lavatory purposes and
cold water (at temperatures supplied by the Town of Weymouth) for drinking,
lavatory, and toilet purposes.  If Tenant uses water for any purpose other than
as set forth in the preceding sentence, Landlord may assess a reasonable charge
for the additional water so used, or install a water meter and thereby measure
Tenant’s water

 

16

--------------------------------------------------------------------------------


 

consumption for all purposes.  In the latter event, Tenant shall pay the cost of
the meter and the cost of installation thereof and shall keep such meter and
installation equipment in good working order and repair.  Tenant agrees to pay
for water consumed, as shown on such meter, together with the sewer charge based
on such meter changes, as and when bills are rendered, and in default in making
such payment Landlord may pay such charges and collect the same from Tenant as
an additional charge hereunder.  All piping and other equipment and facilities
required for use of water outside the Building core will be installed and
maintained by Landlord at Tenant’s sole cost and expense.

 

ii.                                       Cleaning and janitorial services to
the Premises, provided the same are kept in order by Tenant, in accordance with
the cleaning standards set forth in Schedule CS attached hereto.

 

iii.                                    Passenger elevator service from the
existing passenger elevator system in common with Landlord and other tenants of
the Building.

 

7.5           Electricity

 

a.                                       Landlord shall supply electricity to
the Premises to supply a requirement not to exceed approximately ten (10) watts
per square foot of Premises Rentable Area and Tenant agrees in its use of the
Premises not to exceed such requirement and that its total connected lighting
load will not exceed the maximum from time to time permitted under applicable
governmental regulations.  Except as set forth in Exhibit C, Landlord shall
purchase and install all lamps, tubes, bulbs, starters and ballasts for all
original fluorescent tubes within the Premises.  All other bulbs, tubes and
lighting fixtures for the Premises shall be provided and installed by Landlord
at Tenant’s cost and expense.  In order to assure that the foregoing
requirements are not exceeded and to avert possible adverse affect on the
Building’s electric system, Tenant shall not, without Landlord’s prior consent,
connect any fixtures, appliances or equipment to the Building’s electric
distribution system other than standard office equipment including, without
limitation, personal computers, printers, photocopiers and fax machines.

 

b.                                      Landlord shall install at Landlord’s
expense a separate meter or submeter which shall measure electric consumption
(including electricity consumed in connection with the operation of the
variable-air-volume (VAV) boxes used to heat and cool the Premises for after
normal business hours operation) in the Premises, to be charged in accordance
with Section 7.4.a above.  Tenant shall pay as additional rent all amounts
billed by the applicable utility company when due directly to the utility
company.  If, for any reason, such utility charges are not separately metered or
submetered at any time during the Term, Tenant shall pay as additional rent all
reasonably allocated charges attributable to the furnishing of electricity to
the Premises.

 

17

--------------------------------------------------------------------------------


 

c.                                       In the computation of Operating Costs,
only the cost of electricity supplied to those portions of the Building other
than those intended to be leased to tenants for their exclusive use and
occupancy, or used by the Building for its own offices, i.e., only those areas
which are so-called common areas, shall be included.

 

7.6           Interruption of Services

 

a.                                       Landlord reserves the right to stop the
service of heating, air-conditioning, ventilating, elevator, plumbing,
electricity or other mechanical systems or facilities in the Building, if
necessary by reason of accident or emergency, or for repairs, alterations,
replacements, additions or improvements which, in the reasonable judgment of
Landlord, are desirable or necessary until said repairs, alterations,
replacements, additions or improvements shall have been completed.  The exercise
of such right by Landlord shall not constitute an actual or constructive
eviction, in whole or in part, or relieve Tenant from any of its obligations
under this Lease, or impose any liability upon Landlord or its agents by reason
of inconvenience or annoyance to Tenant, or injury to, or interruption of,
Tenant’s business, or otherwise, or entitle Tenant to any abatement or
diminution of rent.  Except in case of emergency repairs, Landlord will give
Tenant reasonable advance notice of any contemplated stoppage of any such
systems or facilities pursuant to the foregoing and will use diligence to
complete any such repairs, alterations, replacements, additions or improvements
promptly.  Landlord shall also perform any such work in a manner designated to
minimize interference with Tenant’s normal business operations.

 

b.                                      If Landlord shall fail to supply, or be
delayed n supplying any service expressly or impliedly to be supplied under this
Lease, or shall be unable to make, or be delayed n making, any repairs,
alterations, additions, improvements or decorations, or shall be unable to
supply, or be delayed in supplying, any equipment or fixtures, and if such
failure, delay or inability shall not constitute an actual or constructive
eviction, in whole or in part, or relieve Tenant from any of its obligations
under this Lease, or impose any liability upon Landlord or its agents by reason
of inconvenience or annoyance to Tenant, or injury to, or interruption of,
Tenant’s business, or otherwise, or entitle Tenant to any abatement or
diminution of rent.

 

ARTICLE VIII

REAL ESTATE TAXES

 

8.1           Payments on Account or Real Estate Taxes

 

a.                                       For the purposes of this Article, the
term “Tax Year” shall mean the twelve (12) month period commencing on July 1,
2003, and each twelve (12) month period thereafter during the Term of this
Lease; and the term “Taxes” shall mean real estate taxes assessed with respect
to the Property for any Tax Year.  “Taxes” shall exclude (a) federal, state or
local income, franchise or estate taxes and (b) interest

 

18

--------------------------------------------------------------------------------


 

and penalties assessed by reason of Landlord’s failure to pay such real estate
taxes when due (provided that Tenant makes payment to Landlord of such real
estate taxes when due, otherwise Tenant shall be responsible for that portion of
interest and penalties attributable to its late payment).  If any special taxes
or assessment shall be levied against the Building, Landlord shall elect to pay
such special tax or assessment over the longest period of time allowed by law.

 

b.                                      In the event that for any reason, Taxes
shall be greater during any Tax Year than Base Taxes, Tenant shall pay to
Landlord, as an Escalation Charge, an amount equal to:

 

i.              The excess of Taxes over Base Taxes, multiplied by,

 

ii                                          The Escalation Factor, such amount
to be apportioned for any fraction of a Tax Year in which the Commencement Date
falls or the Term of this Lease ends.

 

c.                                       Estimated payments by Tenant on account
of Taxes shall be made monthly and at the time and in the fashion herein
provided for the payment of Basic Rent.  The monthly amount so to be paid to
Landlord shall equal to one-twelfth (1/12) of the amount required to be paid (if
any) by Tenant pursuant to Paragraph b. above for the preceding Tax Year. 
Promptly after receipt by Landlord of bills for such Taxes, Landlord shall
advise Tenant of the amount thereof and the computation of Tenant’s payment on
account thereof.  If estimated payments theretofore made by Tenant for the Tax
Year covered by such bills exceed the required payments on account thereof for
such Tax Year, Landlord shall credit the amount of overpayment against
subsequent obligations of Tenant on account of real estate taxes (or refund such
overpayment if the Term of this Lease has ended and Tenant has no further
obligation to Landlord); but if the required payments on account thereof for
such Tax Year are greater than estimated payments theretofore made on account
thereof for such Tax Year, Tenant shall make payment to Landlord within thirty
(30) days after being so advised by Landlord.  Landlord shall have the same
rights and remedies for the nonpayment by Tenant of any payments due on account
of such Taxes as Landlord has hereunder for the failure of Tenant to pay Basic
Rent.

 

8.2           Abatement

 

                                                If Landlord shall receive any
tax refund or reimbursement of Taxes or sum in lieu thereof with respect to any
Tax Year, then out of any balance remaining thereof after deducting Landlord’s
expenses reasonably incurred in obtaining such refund, Landlord shall pay to
Tenant, provided there does not then exist a Default of Tenant, an amount equal
to such refund or reimbursement or sum in lieu thereof (exclusive of interest)
multiplied by the Escalation Factor and adjusted for any partial year; provided,
that in no event shall Tenant be entitled to receive more than the amount of any
payments made by Tenant on account of real estate Tax increases for such Tax
Year pursuant to Paragraph b. of Section 8.1.

 

19

--------------------------------------------------------------------------------


 

8.3           Alternate Taxes

 

a.                                       If some method or type of taxation
shall replace the current method of assessment of real estate taxes, or the type
thereof, the Tenant agrees that Tenant shall pay an equitable share of the same
computed in a fashion consistent with the method of computation herein provided,
to the end that Tenant’s share thereof shall be, to the maximum extent
practicable, comparable to that which Tenant would bear under the foregoing
provisions.

 

b.                                      If a tax (other than a Federal or State
net income tax) is assessed on account of the rents or other charges payable by
Tenant to Landlord under this Lease, Tenant agrees to pay the same within ten
(10) days after billing therefor, unless applicable law prohibits the payment of
such tax by Tenant.  Landlord shall have the same rights and remedies for
nonpayment by Tenant of any such amounts as Landlord has hereunder for the
failure of Tenant to pay Basic Rent.

 

ARTICLE IX

OPERATING EXPENSES

 

9.1           Definitions

 

For the purposes of this Article, the following terms shall have the following
respective meanings:

 

Operating Year:  Each calendar year in which any part of the Term of this Lease
shall fall.

 

Operating Expenses:  The aggregate costs or expenses reasonably incurred by
Landlord with respect to the operation, administration, cleaning, repair,
maintenance and management of the Property including, without limitation, those
items enumerated in Exhibit C annexed hereto, provided that, if during any
portion of the Operating Year for which Operating Expenses are being computed,
less than 95% of the Building Rentable Area was occupied by tenants, actual
operating expenses incurred shall be reasonably extrapolated by Landlord on an
item basis to the estimated operational expenses that would have been incurred
if the Building were 95% occupied for such Operating Year, and such extrapolated
amount shall, for the purposes hereof, be deemed to be the Operating Expenses
for such Operating Year.

 

9.2           Tenant’s Payment

 

a.                                       In the event that Operating Expenses
for any Operating Year shall be greater than Base Operating Expenses, Tenant
shall pay to Landlord, as an Escalation Charge, an amount equal to:

 

i.                                          The excess of the Operating Expenses
for such Year over and above Base Operating Expenses, multiplied by,

 

20

--------------------------------------------------------------------------------


 

ii.                                       The Escalation Factor, such amount to
be apportioned for any Operating Year in which the Commencement Date falls or
the Term of this Lease ends.

 

b.                                      Estimated payments by Tenant on account
of Operating Expenses shall be made monthly and at the time and in the fashion
herein provided for the payment of Basic Rent.  The monthly amount so to be paid
to Landlord shall be sufficient to provide Landlord by the end of each Operating
Year a sum equal to Tenant’s required payments (if any) on account of Operating
Expenses for the preceding Operating Year.  Promptly after the end of each
Operating Year, Landlord shall submit to Tenant a reasonably detailed accounting
of Operating Expenses for such Operating Year, and Landlord shall certify the
accuracy thereof.  If estimated payments theretofore made for such Operating
Year by Tenant exceed Tenant’s required payment on account thereof for such
Operating Year, according to such statement, Landlord shall credit the amount of
overpayment against subsequent obligations of Tenant with respect to Operating
Expenses (or refund such overpayment if the Term of this Lease has ended and
Tenant has no further obligation to Landlord); but, if the required payments on
account thereof for such Operating Year are greater than the estimated payments
(if any) theretofore made on account thereof for such Operating Year, Tenant
shall make payment to Landlord within ten (10) days after being so advised by
Landlord.  Landlord shall have the same rights and remedies for the nonpayment
by Tenant of any payments due on account of Operating Expenses as Landlord has
hereunder for the failure of Tenant to pay Basic Rent.

 

c.                                       Tenant shall have the right, no more
often than once in an Operating Year, exercisable within ninety (90) days
following the delivery to Tenant of the accounting referred to in Paragraph
9.2(b) and upon reasonable prior notice to Landlord, to inspect Landlord’s books
and records relating to Operating Expenses and Taxes for the Operating Year
covered by such accounting.  Only employees of Tenant, or Tenant’s certified
public accountant or accounting firm (provided that such accountant or
accounting firm is then responsible for Tenant’s general corporate accounting),
may conduct any such inspection, which inspection shall occur at such place and
time (during normal business hours) as Landlord may reasonably designate. 
Tenant shall pay for all reasonable expenses incurred by Landlord in connection
with, and relating directly to, Tenant’s inspection of Landlord’s books and
records, provided that if such audit discloses an overpayment by Tenant of more
than five percent (5%), Landlord shall reimburse Tenant for its reasonable third
party costs incurred in connection with the audit.  In any event, Landlord shall
reimburse Tenant the amount of any overpayment.

 

21

--------------------------------------------------------------------------------


 

ARTICLE X

INDEMNITY AND PUBLIC LIABILITY INSURANCE

 

10.1         Tenant’s Indemnity

 

To the maximum extent this Agreement may be made effective according to law,
Tenant agrees to indemnify and save harmless Landlord from and against all
claims, actions or proceedings of whatever nature arising from any act, omission
or negligence of Tenant or Tenant’s contractors, licensees agents, servants or
employees or arising from any accident, injury or damage whatsoever caused to
any person, or to the property of any person, occurring after the date of this
Lease until the end of the Term of this Lease and thereafter, so long as Tenant
is in occupancy of any part of the Premises, in or about the Premises, or
arising from any accident, injury or damage occurring outside of the Premises
but on the Property, where such accident, damage or injury results or is claimed
to have resulted from an act or omission on the part of Tenant or Tenant’s
agents or employees or independent contractors.  This indemnity and hold
harmless agreement shall include indemnity against all costs, expenses and
liabilities incurred in or in connection with any such claim, action or
proceeding brought thereon, and the defense thereof.

 

10.2         Public Liability Insurance

 

Tenant agrees to maintain in full force from the date upon which Tenant first
enters the Premises for any reason, throughout the Term of this Lease, and
thereafter so long as Tenant is in occupancy of any part of the Premises, a
policy of general liability and property damage insurance under which Landlord
(and such other persons as are in privity of estate with Landlord as may be set
out in notice from Landlord to Tenant from time to time) and Tenant are named as
insureds, and under which the insurer agrees to indemnify and hold Landlord, and
those in privity of estate with Landlord, harmless from and against all cost,
expense and/or liability arising out of or based upon any and all claims,
accidents, injuries and damages set forth in Section 10.1.  Each such policy
shall be non-cancelable and non-amendable with respect to Landlord and
Landlord’s said designees without twenty (20) days prior notice to Landlord and
shall be in at least the amounts of the Public Liability Insurance specified in
Section 1.2, and a duplicate original or certificate thereof evidencing broad
form contractual liability, independent contractor’s hazard and completed
operation coverage and waiver of subrogation shall be delivered to Landlord.

 

10.3         Tenant’s Risk

 

To the maximum extent this Agreement may be made effective according to law,
Tenant agrees to use and occupy the Premises and to use such other portions of
the Building as Tenant is herein given the right to use at Tenant’s own risk;
and Landlord shall have no responsibility or liability for any loss of or damage
to Tenant’s Removable Property.  The provisions of this Section shall be
applicable from and after the execution of this Lease and until the end of the
Term of this Lease, and during such further period as Tenant may use or be in
occupancy of any part of the Premises or of the Building.

 

10.4         Injury Caused by Third Parties

 

To the maximum extent this Agreement may be made effective according to law,
Tenant agrees that Landlord shall not be responsible or liable to Tenant, or to
those claiming by,

 

22

--------------------------------------------------------------------------------


 

through or under Tenant, for any loss or damage that may be occasioned by or
through the acts or omissions of persons occupying adjoining premises or any
part of the Premises adjacent to or connecting with the Premises or any part of
the Property or otherwise.

 

10.5         Landlord’s Insurance

 

Landlord shall take out and maintain throughout the Term of this Lease
commercial general liability insurance for the Building and all risk fire and
casualty insurance in amounts customarily carried by landlords with respect to
similar buildings in the area with such policy limits as Landlord may consider
appropriate.  Upon request by Tenant, Landlord shall provide a certificate
evidencing the foregoing insurance.

 

10.6         Waiver of Subrogation

 

Any insurance carried by either party with respect to the Property or property
therein or occurrences thereon shall include a clause or endorsement denying to
the insurer rights of subrogation against the other party to the extent rights
have been waived by the insured before occurrence of injury or loss.  Each
party, notwithstanding any provisions of this Lease to the contrary, hereby
waives any rights of recovery against the other for injury or loss due to
hazards covered by such insurance to the extent of the indemnification received
thereunder.

 

10.7         Landlord’s Indemnity

 

Landlord shall defend, with counsel reasonably approved by Tenant, all actions
against Tenant, any partner, trustee, stockholder, officer, director, employee
or beneficiary of Tenant (herein, “Indemnified Parties”) with respect to, and
shall pay, protect, indemnify and save harmless, to the extent permitted by law,
all Indemnified Parties from and against, any and all liabilities, losses,
damages, costs, expenses (including reasonable attorneys’ fees and expenses),
causes of action, suits, claims, demands or judgments of any nature arising from
(a) injury to or death of any person, or damage to or loss of property, on or
about the Premises or on adjoining sidewalks, streets or ways, arising from the
negligence or willful misconduct of Landlord or its employees, contractors or
agents, except with respect to an Indemnified Party, to the extent caused by its
negligence, or (b) a breach of the representations set forth in Section 4.4.

 

23

--------------------------------------------------------------------------------


 

ARTICLE XI

LANDLORD’S ACCESS TO PREMISES

 

11.1         Landlord’s Rights

 

Landlord shall have the right to enter the Premises at all reasonable hours,
upon reasonable prior notice (except in case of emergency) for the purpose of
inspecting or making repairs to the same, and Landlord shall also have the
right, upon reasonable prior notice to Tenant, to make access available at all
reasonable hours to prospective or existing mortgagees, purchasers or tenants of
any part of the Property.

 

ARTICLE XII

FIRE, EMINENT DOMAIN, ETC.

 

12.1         Abatement of Rent

 

If the Premises are damaged by fire or other casualty in the Building, Basic
Rent and Escalation Charges payable by Tenant shall abate proportionately for
the period in which, by reason of such damage, there is substantial interference
with Tenant’s use of the Premises, having regard to the extent to which Tenant
may be required to discontinue Tenant’s use of all or a portion of the Premises,
but such abatement or reduction shall end if and when Landlord shall have
substantially restored the Premises to the condition in which they were before
such damage.  If the Premises are affected by any exercise of the power of
eminent domain, Basic Rent and Escalation Charges payable by Tenant shall be
justly and equitably abated and reduced according to the nature and extent of
the loss of use thereof suffered by Tenant.

 

12.2         Right of Termination

 

If the Premises or the Property are substantially damaged by fire or casualty
(the term “substantially damaged” meaning damage of such a character that the
same cannot, in ordinary course, reasonably be expected to be repaired within
nine (9) months from the time that repair work would commence), or, if as a
result of any exercise of the right of eminent domain more than thirty percent
(30%) of the Building or the Property is taken or a material portion of the
parking is taken or there is a material impact on access to the Property
(collectively, a “Taking”), then either party shall have the right to terminate
this Lease (even if Landlord’s entire interest in the Premises may have been
divested) by giving to the other party notice of such party’s election so to do
within sixty (60) days after the occurrence of such casualty or the effective
date of such Taking, whereupon this Lease shall terminate thirty (30) days after
the date of such notice with the same force and effect as if such date were the
date originally established as the expiration date hereof.

 

24

--------------------------------------------------------------------------------


 

12.3         Restoration

 

If this Lease shall not be terminated pursuant to Section 12.2, Landlord shall
thereafter use due diligence to restore the Premises to proper condition for
Tenant’s use and occupation, provided that Landlord’s obligation shall be
limited to the amount of insurance proceeds available therefor.  If, for any
reason (including, without limitation, insufficiency or unavailability of
insurance proceeds), such restoration shall not be substantially completed
within nine (9) months from the time that repair work would commence in the case
of damage by fire or casualty or from the effective date of the Taking, as
applicable (which nine (9) month period may be extended for such periods of time
as Landlord is prevented from proceeding with or completing such restoration for
any cause beyond Landlord’s reasonable control, but in no event for more than an
additional three (3) months), Tenant shall have the right to terminate this
Lease by giving notice to Landlord thereof within thirty (30) days after the
expiration of such period (as so extended).  Upon the giving of such notice,
this Lease shall cease and come to an end without further liability or
obligation on the part of either party unless, within such thirty (30) day
period, Landlord substantially completes such restoration.  Such right of
termination shall be Tenant’s sole and exclusive remedy at law or in equity for
Landlord’s failure so to complete such restoration.

 

12.4         Award

 

Landlord shall have and hereby reserves and excepts, and Tenant hereby grants
and assigns to Landlord, all rights to recover for damage to the Property and
the leasehold interest hereby created, and to compensation accrued or hereafter
to accrue by reason of such taking, damage or destruction, and by way of
confirming the foregoing, Tenant hereby grants and assigns, and covenants with
Landlord to grant and assign to Landlord, all rights to such damages or
compensation.  Nothing contained herein shall be construed to prevent Tenant
from prosecuting in any condemnation proceedings a claim for the value of any of
Tenant’s Removable Property installed in the Premises by Tenant at Tenant’s
expense and for relocation expenses, provided that such action shall not affect
the amount of compensation otherwise recoverable by Landlord form the taking
authority.

 

ARTICLE XIII

DEFAULT

 

13.1         Default

 

If at any time subsequent to the date of this Lease any one or more of the
following events (herein referred to as a “Default of Tenant”) shall happen:

 

a.                                       Tenant shall fail to pay the Basic
Rent, Escalation Charges or other charges hereunder when due and such failure
shall continue for five (5) Business Days after notice to Tenant from Landlord;
or

 

25

--------------------------------------------------------------------------------


 

b.                                      Tenant shall neglect or fail to perform
or observe any other convenant herein contained on Tenant’s part to be performed
or observed and Tenant shall fail to remedy the same within thirty (30) days
after notice to Tenant specifying such neglect or failure, or if such failure is
of such a nature that Tenant cannot reasonably remedy the same within such
thirty (30) day period, Tenant shall fail to commence promptly to remedy the
same and to prosecute such remedy to completion with diligence and continuity
but in no event shall such period exceed ninety (90) days; or

 

c.                                       Tenant’s leasehold interest in the
Premises shall be taken on execution or by other process of law directed against
Tenant; or

 

d.                                      Tenant shall make an assignment for the
benefit of creditors or shall file a voluntary petition in bankruptcy or shall
be adjudicated bankrupt or insolvent, or shall file any petition or answer
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief for itself under any present or future Federal,
State or other statute, law or regulation for the relief of debtors, or shall
seek or consent to or acquiesce in the appointment of any trustee, receiver or
liquidator of Tenant or of all or any substantial part of its properties, or
shall admit in writing its inability to pay its debts generally as they become
due; or

 

e.                                       A petition shall be filed against
Tenant in bankruptcy or under any other law seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any present or future Federal, State or other statute, law or
regulation and shall remain undismissed or unstayed for an aggregate of ninety
(90) days (whether or not consecutive), or if any debtor in possession (whether
or not Tenant) trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties or of the Premises shall be appointed without
the consent or acquiescence of Tenant and such appointment shall remain
unvacated or unstayed for an aggregate of ninety (90) days (whether or not
consecutive);

 

f.                                         Or if Tenant dissolves or is
dissolved or liquidated or adopts any plan or commences any proceeding, the
result of which is intended to include dissolution or liquidation;

 

g.                                      Then in any such case:

 

i.                                   If such Default of Tenant shall occur
before the Commencement Date, this Lease shall ipso facto, and without further
act on the part of Landlord, terminate; and

 

ii.                                If such Default of Tenant shall occur after
the Commencement Date, Landlord may terminate this Lease by notice to Tenant,
specifying a date not less than ten (10) days after the giving of such notice on
which this Lease shall terminate and this Lease shall come to an end on the date

 

26

--------------------------------------------------------------------------------


 

specified therein as fully and completely as if such date were the date herein
originally fixed for the expiration of the Term of this Lease (Tenant hereby
waiving any rights of redemption under M.G.L. c. 186, or otherwise), and Tenant
will then quit and surrender the Premises to Landlord, but Tenant shall remain
liable as hereinafter provided.

 

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings under any federal or state law
relating to bankruptcy or insolvency or reorganization or arrangement, an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which, the damages are to be proved,
whether or not the amount be greater than the amount of the loss or damages
referred to above.

 

13.2         Remedies

 

a.                                       If this Lease shall have been
terminated as provided in this Article, or if any execution or attachment shall
be issued against Tenant or any of Tenant’s property whereupon the Premises
shall be taken or occupied by someone other than Tenant, then Landlord may,
without notice, re-enter the Premises, either by force, summary proceedings,
ejectment or otherwise, and remove and dispossess Tenant and all other persons
and any and all property from the same, as if this Lease had not been made, and
Tenant hereby waives the service of notice of intention to re-enter or to
institute legal proceedings to that end.

 

b.                                      In the event of any termination, Tenant
shall pay the Basic Rent, Escalation Charges and other sums payable hereunder up
to the time of such termination, and thereafter Tenant, until the end of what
would have been the Term of this Lease in the absence of such termination, and
whether or not the Premises shall have been re-let, shall be liable to Landlord
for, and shall pay to Landlord, as current damages, the Basic Rent, Escalation
Charges and other sums which would be payable hereunder if such termination had
not occurred, less the net proceeds, if any, of any re-letting of the Premises,
after deducting all expenses in connection with such re-letting, including,
without limitation, all repossession costs, brokerage commissions, legal
expenses, attorneys’ fees, advertising, expenses of employees, alteration costs
and expenses of preparation for such re-letting. Tenant shall pay such current
damages to Landlord monthly on the days which the Basic Rent would have been
payable hereunder if this Lease had not been terminated.  Landlord shall use
commercially reasonable efforts to relet the Premises, which convenant shall be
deemed satisfied by Landlord’s engagement of a commercially reputable broker to
market the Premises for releasing.

 

c.                                       At any time after such termination,
whether or not Landlord shall have collected any such current damages, Landlord
may demand, as liquidated final damages and in lieu of all such current damages
beyond the date of such demand, and Tenant shall pay to Landlord an amount equal
to the excess, if any, of the Basic Rent, Escalation Charges and other sums as
hereinbefore provided which would

 

27

--------------------------------------------------------------------------------


 

be payable hereunder from the date of such demand (assuming that, for the
purposes of this paragraph, annual payments by Tenant on account of Taxes and
Operating Expenses would be the same as the payments required for the
immediately preceding Operating or Tax Year) for what remained, over the Term of
this Lease if the same remained in effect, over the then fair net rental value
of the Premises for the same period.

 

d.                                      In case of any Default by Tenant,
re-entry, expiration and dispossession by summary proceedings or otherwise,
Landlord may:

 

i.                                          Re-let the Premises or any part or
parts thereof, either in the name of Landlord or otherwise, for a term or terms
which may at Landlord’s option be equal to or less than or exceed the period
which would otherwise have constituted the balance of the Term of this Lease and
may grant concessions or free rent to the extent that Landlord considers
advisable and necessary to re-let the same; and

 

ii.                                       May make such reasonable alterations,
repairs and decorations in the Premises as Landlord in its sole judgment
considers advisable and necessary for the purpose of re-letting the Premises;
and the making of such alterations, repairs and decorations shall not operate or
be construed to release Tenant from liability hereunder as aforesaid.  Landlord
shall in no event be liable in any way whatsoever for failure to re-let the
Premises, or, in the event that the Premises are re-let, for failure to collect
the rent under such re-letting.  Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
of Tenant being evicted or dispossessed, or in the event of Landlord obtaining
possession of the Premises, by reason of the violation by Tenant of any of the
covenants and conditions of this Lease.

 

e.                                       If a Guarantor of this Lease is named
in Section 1.2, the happening of any of the events described in of this Section
13.1(d) or (e) with respect to the Guarantor shall constitute a Default of
Tenant hereunder.

 

f.                                         The specified remedies to which
Landlord may resort hereunder are not intended to be exclusive of any remedies
or means of redress to which Landlord may at any time be entitled lawfully, and
Landlord may invoke any remedy (including the remedy of specific performance)
allowed at law or in equity as if specific remedies were not herein provided
for.

 

g.                                      All costs and expenses incurred by or on
behalf of Landlord (including, without limitation, attorneys’ fees and expenses)
in enforcing its rights hereunder or occasioned by any Default of Tenant shall
be paid by Tenant.

 

h.                                      Nothing contained in this Lease shall
limit or prejudice the right of Landlord to prove for and obtain in proceedings
for bankruptcy or insolvency by reason of the termination of this Lease, an
amount equal to the maximum allowed by any

 

28

--------------------------------------------------------------------------------


 

statue or rule of law in effect at the time when, and governing the proceedings
in which, the damages are to be proved, whether or not the amount be greater,
equal to or less than the amount of the loss or damages referred to above.

 

ARTICLE XIV

MISCELLANEOUS PROVISIONS AND

TENANT’S ADDITIONAL COVENANTS

 

14.1         Extra Hazardous Use

 

Tenant covenants and agrees that Tenant will not do or permit anything to be
done in or upon the Premises, or bring in anything or keep anything therein,
which shall increase the rate of property or liability insurance on the Premises
or of the Building above the standard rate applicable to premises occupied for
Premitted Uses; and Tenant further agrees that, in the event that Tenant shall
do any of the foregoing, Tenant will promptly pay to Landlord, on demand, any
such increase resulting therefrom, which shall be due and payable as an
additional charge hereunder.

 

14.2         Waiver

 

a.                                       Failure on the part of Landlord or
Tenant to complain of any action or non-action on the part of the other, no
matter how long the same may continue, shall never be a waiver by Tenant or
Landlord, respectively, of any of the other’s rights hereunder. Further, no
waiver at any time of any of the provisions hereof by Landlord or Tenant shall
be construed as a waiver of any of the other provisions hereof, and a waiver at
any time of any of the provisions hereof shall not be construed as a waiver at
any subsequent time of the same provisions.  The consent or approval of Landlord
or Tenant to or of any action by the other requiring such consent or approval
shall not be construed to waive or render unnecessary Landlord’s or Tenant’s
consent or approval to or of any subsequent similar act by the other.

 

b.                                      No payment by Tenant, or acceptance by
Landlord, of a lesser amount than shall be due from Tenant to Landlord shall be
treated otherwise than as a payment on account.  The acceptance by Landlord of a
check for a lesser amount with an endorsement or statement thereon, or upon any
letter accompanying such a check, that such lesser amount is payment in full,
shall be given no effect, and Landlord may accept such check without prejudice
to any other  rights or remedies which Landlord may have against Tenant.

 

14.3         Covenant of Quiet Enjoyment

 

Tenant, subject to the terms and provisions of this Lease, on payment of the
Basic Rent and Escalation Charges and other charges hereunder and observing,
keeping and performing all of the other terms and provisions of this Lease on
Tenant’s part to be observed, kept and performed, shall lawfully, peaceably and
quietly have, hold, occupy

 

29

--------------------------------------------------------------------------------


 

and enjoy the Premises during the term hereof, without hindrance or ejection by
any persons lawfully claiming under Landlord to have title to the Premises
superior to Tenant; the foregoing covenant of quiet enjoyment is in lieu of any
other covenant, express or implied.

 

14.4         Landlord’s Liability

 

a.                                       No owner of the Property shall be
liable under this Lease except for breaches of Landlord’s obligations occurring
while owner of the Property.  The obligations of Landlord shall be binding upon
the assets of Landlord which comprise the Property but not upon other assets of
Landlord.  No individual partner, trustee, stockholder, officer, director,
employee, member or beneficiary of Landlord shall be personally liable under
this Lease and Tenant shall look solely to Landlord’s interest in the Property
in pursuit of its remedies upon an event of default hereunder, and the general
assets of Landlord and of the individual partners, trustees, stockholders,
officers, employees, members or beneficiaries of Landlord shall not be subject
to levy, execution or other enforcement procedure for the satisfaction of the
remedies of Tenant.

 

b.                                      With respect to any services or
utilities to be furnished by Landlord to Tenant, Landlord shall in no event be
liable for failure to furnish the same when prevented from doing so by strike,
lockout, breakdown, accident, order or regulation of or by any governmental
authority, or failure of supply, or inability by the exercise of reasonable
diligence to obtain supplies, parts or employees necessary to furnish such
services, or because of war or other emergency, or for any cause beyond
Landlord’s reasonable control, or for cause due to any act or neglect of Tenant
or Tenant’s servants, agents, employees, licensees or any person claiming by,
through or under Tenant, subject to the provisions of Section 10.7 above.

 

c.                                       In no event shall Landlord ever be
liable to Tenant for any indirect or consequential damages suffered by Tenant
from whatever cause.

 

14.5         Notice to Mortgagee

 

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, no
notice from Tenant to Landlord shall be effective unless and until a copy of the
same is given to such holder (provided Tenant shall have been furnished with the
name and address of such holder), and the curing of any of Landlord’s defaults
by such holder shall be treated as performance by Landlord.

 

14.6         Assignment of Rents and Transfer of Titles

 

a.                                       With reference to any assignment by
Landlord of Landlord’s interest in this Lease, or the rents payable hereunder,
conditional in nature or otherwise, which assignment is made to the holder of a
mortgage on property which includes the Premises, Tenant agrees that the
execution thereof by Landlord, and the

 

30

--------------------------------------------------------------------------------


 

acceptance thereof by the holder of such mortgage shall never be treated as an
assumption by such holder of any of the obligations of Landlord hereunder unless
such holder shall, by notice sent to Tenant, specifically otherwise elect and
that, except as aforesaid, such holder shall be treated as having assumed
Landlord’s obligations hereunder only upon foreclosure of such holder’s mortgage
and the taking of possession of the Premises.

 

b.                                      In no event shall the acquisition of
title to the Property by a purchaser which, simultaneously therewith, leases the
entire Property back to the seller thereof be treated as an assumption by
operation of law or otherwise, of Landlord’s obligations hereunder, but Tenant
shall look solely to such seller-lessee, and its successors from time to time in
title, for performance of Landlord’s obligations hereunder.  In any event, this
Lease shall be subject and subordinate to the lease between such
purchaser-lessor and seller-lessee.  For all purposes, such seller-lessee, and
its successors in title, shall be the Landlord hereunder unless and until
Landlord’s position shall have been assumed by such purchaser-lessor.

 

c.                                       Tenant hereby agrees that, except as
provided in paragraph b. of this Section, in the event of any transfer of title
to the Property by Landlord, Landlord shall thereafter be entirely freed and
relieved from the performance and observance of all covenants and obligations
hereunder.

 

d.                                      Tenant hereby agrees not to look to the
mortgagee, as mortgagee, mortgagee in possession, or successor in title to the
property, for accountability for any security deposit required by the Landlord
hereunder, unless said sums have actually been received by said mortgagee as
security for the tenant’s performance of this Lease.

 

e.                                       Tenant shall not pay rent more than one
month in advance.

 

14.7         Rules and Regulations

 

Tenant shall abide by rules and regulations set forth on Exhibit A hereto and
any other rules and regulations reasonably established by Landlord from time to
time, it being agreed that such rules and regulations will be established and
applied by Landlord in a reasonable and non-discriminatory fashion, such that
all rules and regulations shall be generally applicable to other tenants, of
similar nature to the Tenant named herein, of the Building.  Landlord agrees to
use reasonable efforts to insure that any such rules and regulations are
uniformly enforced, but Landlord shall not be liable to Tenant for violation of
the same by any other tenant or occupant of the Building, or persons having
business with them.

 

14.8         Additional Charges

 

If Tenant shall fail to pay when due any sums under this Lease designated as an
additional charge, Landlord shall have the same rights and remedies as Landlord
has hereunder for failure to pay Basic Rent.

 

31

--------------------------------------------------------------------------------


 

14.9         Invalidity of Particular Provisions

 

If any term or provision of this Lease, or the application thereof to any person
or circumstance shall, to the extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and be enforced to the fullest extent permitted by law.

 

14.10       Provisions Binding, Etc.

 

Except as herein otherwise provided, the terms hereof shall be binding upon and
shall inure to the benefit of the successors and assigns, respectively, of
Landlord and Tenant and, if Tenant shall be an individual, upon and to his
heirs, executors, administrators, successors and assigns.  Each term and each
provision of this Lease to be performed by Tenant shall be construed to be both
a covenant and a condition.  The reference contained to successors and assigns
of Tenant is not intended to constitute a consent to assignment by Tenant, but
has reference only to those instances in which Landlord may later give consent
to a particular assignment as required by those provisions of Article VI hereof.

 

14.11       Recording

 

Tenant agrees not to record this Lease, but each party hereto agrees, on the
request of the other, to execute a so-called Notice of Lease in form recordable
and complying with applicable law and reasonably satisfactory to Landlord’s
attorneys.  In no event shall such document set forth the rent or other charges
payable by Tenant under this Lease; and any such document shall expressly state
that it is executed pursuant to the provisions contained in this Lease, and is
not intended to vary the terms and conditions of this Lease.  Upon termination
of this Lease, Tenant shall execute an instrument in recordable form
acknowledging the date of termination.

 

14.12       Notices

 

Whenever, by the terms of this Lease, notices shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and addressed as follows:

 

If Intended for Landlord:

 

Address to Landlord at Landlord’s Original Address (or to such other address or
addresses as may from time to time hereafter be designated by Landlord by like
notice).

 

If Intended for Tenant:

 

Address to Tenant at Tenant’s Original Address (or to such other address or
addresses as may from time to time hereafter be designated by Landlord by like
notice).

 

All such notices so addressed shall be effective (i) when delivered, if hand
delivered, or (ii) one (1) day after deposit with a recognized overnight
delivery service or (iii) three (3) days after deposit with the U.S. Postal
Service if mailed by registered or certified mail, postage prepaid, return
receipt requested.

 

32

--------------------------------------------------------------------------------


 

14.13       When Lease Becomes Binding

 

The submission of this document for examination and negotiation does not
constitute an offer to lease, or a reservation of, or option for, the Premises,
and this document shall become effective and binding only upon the execution and
delivery hereof by both Landlord and Tenant.  All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and this Lease expressly supersedes any proposals or other written
documents relating hereto.  This Lease may be modified or altered only by
written agreement between Landlord and Tenant, and no act or omission of any
employee or agent of Landlord shall alter, change or modify any of the
provisions hereof.

 

14.14       Paragraph Headings

 

The paragraph headings throughout this instrument are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.

 

14.15       Rights of Mortgagee

 

Landlord hereby represents to Tenant that the only mortgage encumbering the
Property as of the date of this Lease is held by Cambridge Savings Bank. 
Landlord hereby agrees to provide to Tenant a Subordination Non-Disturbance
Agreement (as defined below) from Cambridge Savings Bank with respect to this
Lease

 

Any mortgage or other voluntary lien or other encumbrance recorded subsequent to
the recording of the notice of this Lease shall be subject and subordinate to
this Lease unless Landlord and the holder of any such subsequent mortgage and
the holders of all mortgages prior to such subsequent mortgage elect to
subordinate this Lease to such subsequent mortgage and to any and all advances
thereafter made thereunder and to the interest of the holder thereof in the
Premises, such election to be exercisable by Landlord and all such holders by
filing with the appropriate recording office (a) a notice of such election and
(b) an agreement (“Subordination Non-Disturbance Agreement”) between the holder
of such subsequent mortgage and Tenant, consented to by holders of all mortgages
having priority over such subsequent mortgage, by the terms of which such holder
will agree to recognize the rights of Tenant under this Lease and to accept
Tenant as tenant of the Premises under the terms and conditions of this Lease in
the event of acquisition of title by such holder through foreclosure proceedings
or otherwise and Tenant will agree to recognize the holder of such subsequent
mortgage as Landlord in such event, which agreement shall be made expressly to
bind and inure to the benefit of the successors and assigns of Tenant and of
such holder and upon anyone purchasing said Premises at any foreclosure sale
brought by such holder.  Tenant and Landlord agree to execute and deliver any
appropriate instruments necessary to carry out the agreements contained in this
Section 14.15.  Any such subsequent mortgage to which this Lease is subordinated
may contain such terms, provisions and conditions as the holder deems usual or
customary.  Subject to the forgoing, in the event that any mortgagee or its
respective successor in title shall succeed to the interest of Landlord, then
this Lease shall

 

33

--------------------------------------------------------------------------------


 

continue in full force and effect and Tenant shall and does hereby agree to
attorn to such mortgagee or successor and to recognize such mortgagee or
successor as its Landlord.

 

14.16       Status Report

 

Tenant shall from time to time, upon not less than fifteen (15) days prior
written request by Landlord, execute, acknowledge and deliver to the Landlord a
statement in writing certifying that this Lease in unmodified and in full force
and effect and that there are no uncured defaults of Landlord or Tenant under
this Lease, that Tenant has no defenses, offsets or counterclaims against its
obligations to pay the Base Rent, Escalation Charges and other charges hereunder
and to perform its other covenants under this Lease and that there are no
uncured defaults of the Landlord or Tenant under this Lease (or, if there have
been any modifications that the same is in full force and effect as modified and
stating the modifications and, if there are any defenses, offsets,
counterclaims, or defaults, setting them forth in reasonable detail), and the
dates to which the Base Rent, Escalation Charges and other charges hereunder
have been paid.  Any such statement delivered pursuant to this Section 14.16 may
be relied upon by a prospective purchaser or mortgagee of the Premises or any
prospective assignee of any mortgagee of the Premises.  Failure of Tenant to
respond to such request within such time shall be deemed an acknowledgment by
Tenant that the facts recited in such request are correct.

 

14.17       Security Deposit

 

Tenant shall pay the security deposit identified in Section 1.2 above to
Landlord upon execution and delivery of this Lease.  Landlord shall hold the
same throughout the term of this Lease as security for the performance by Tenant
of all obligations on the part of Tenant hereunder.  Landlord shall have the
right from time to time without prejudice to any other remedy Landlord may have
on account thereof, to apply such deposit, or any part thereof, to Landlord’s
damages arising from any default on the part of Tenant.  If there is then
existing no Default of Tenant, Landlord shall return the deposit, less so much
thereof as shall have theretofore been applied in accordance with the terms of
this Section 14.17, to Tenant on the expiration or earlier termination of the
Term of this Lease and surrender of possession of the Premises by Tenant to
Landlord at such time.  While Landlord holds such deposit, Landlord shall have
no obligation to pay interest on the same and shall have the right to commingle
the same with Landlord’s other funds.  If Landlord conveys Landlord’s interest
under this Lease, the deposit, or any part thereof not previously applied, may
be turned over by Landlord to Landlord’s grantee, and, if so turned over, Tenant
agrees to look solely to such grantee for proper application of the deposit in
accordance with the terms of this Section 14.17, and the return thereof in
accordance herewith.  The holder of a mortgage shall not be responsible to
Tenant for the return or application of any such deposit, whether or not it
succeeds to the position of Landlord hereunder, unless such deposit shall have
been received in hand by such holder.

 

14.18       Remedying Defaults; Late Payments

 

If Tenant shall at any time default in the performance of any obligation under
this Lease after the expiration of the grace period set forth in Section 13.b
above (except in case of

 

34

--------------------------------------------------------------------------------


 

emergency, in which case Landlord may act immediately), Landlord shall have the
right, but not the obligation, to enter upon the Premises and to perform such
obligation notwithstanding the fact that no specific provision for such
substituted performance is made in the Lease with respect to such default.  In
performing such obligation, Landlord may make any payment of money or perform
any other act.  In the event of the exercise of such right by Landlord, Tenant
agrees to pay to Landlord forthwith upon demand all such sums, together with
interest thereon at a rate equal to 3% over the prime rate in effect from time
to time, as published in the Wall Street Journal (but in no event less than 18%
per annum or more than the maximum rate allowed by law), as an additional
charge.  Any payment of Basic Rent, Escalation Charges or other charges payable
hereunder not paid when due shall bear interest at a rate equal to 3% over the
prime rate in effect from time to time, as published in the Wall Street Journal
(but in no event less than 18% per annum or more than the maximum rate allowed
by law) from the due date thereof, as an additional charge.

 

14.19       Holding Over

 

Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a daily tenancy at sufferance at a rate equal to 1 1/2 times the
Basic Rent plus Escalation Charges and other charges herein provided (prorated
on a daily basis) and shall otherwise be on the terms and conditions set forth
in this Lease as far as applicable.

 

14.20       Waiver of Subrogation

 

Insofar as, and to the extent that, the following provision may be effective
without invalidating or making it impossible to secure insurance coverage
obtainable from responsible insurance companies doing business in the locality
in which the Property is located (even though extra premium may result
therefrom) Landlord and Tenant mutually agree that, with respect to any hazard,
the loss from which is covered by insurance then being carried by them,
respectively, the one carrying such insurance and suffering such loss releases
the other of and from any and all claims with respect to such loss to the extent
of the insurance proceeds paid with respect thereto; and they further mutually
agree that their respective insurance companies shall have no right of
subrogation against the other on account thereof.

 

14.21       Surrender of Premises

 

Upon the expiration or earlier termination of the Term of this Lease, Tenant
shall peaceably quit and surrender to Landlord the Premises in neat and clean
condition and in good order, condition and repair, together with all
alterations, additions and improvements which may have been made or installed
in, on or to the Premises before or during the Term of this Lease, excepting
only ordinary wear and use and damage by fire or other casualty for which, under
other provisions of this Lease, Tenant has no responsibility of repair or
restoration.  Tenant shall remove all of Tenant’s Removable Property and (i) to
the extent specified by Landlord pursuant to Paragraph 5.2, all Improvements
made by Tenant and (ii) with respect to improvements made by Tenant not
requiring Landlord’s consent; and Tenant shall repair any damages to the
Premises or the

 

35

--------------------------------------------------------------------------------


 

Building caused by such removal.  Notwithstanding anything in this Lease to the
contrary, Tenant shall have no obligation to remove Building Standard Office
Improvements from the Premises.  Any of Tenant’s Removable Property which shall
remain in the Building or on the Premises after the expiration or termination of
the Term of this Lease shall be deemed conclusively to have been abandoned, and
either may be retained by Landlord as its property or may disposed of in such
manner as Landlord may see fit, at Tenant’s sole cost and expense.

 

14.22       Brokerage

 

Tenant warrants and represents that Tenant has dealt with no broker except Peter
Elliot LLC in connection with the consummation of this Lease and, in the event
of any other brokerage claims against Landlord predicated upon a broker’s
dealings with Tenant in connection with this Lease, Tenant agrees to defend the
same and indemnify Landlord against any such claim.  Landlord shall pay the
commission of Peter Elliot LLC a in accordance with the separate written
agreement between Landlord and Peter Elliot LLC.

 

14.23       Environmental Compliance

 

Tenant shall not cause any hazardous or toxic wastes, hazardous or toxic
substances or hazardous or toxic materials (collectively, “Hazardous Materials”)
to be used, generated, stored or disposed of on, under or about, or transported
to or from, the Premises (collectively, “Hazardous Materials Activities”)
without first receiving Landlord’s written consent, which may be withheld for
any reason and revoked at any time.  If Landlord consents to any such Hazardous
Materials Activities, Tenant shall conduct them in strict compliance (at
Tenant’s expense) with all applicable Regulations, as hereinafter defined, and
using all necessary and appropriate precautions.  Landlord shall not be liable
to Tenant for any Hazardous Materials Activities by Tenant, Tenant’s employees,
agents, contractors, licensees or invitees, whether or not consented to by
Landlord. Tenant shall indemnify, defend with counsel acceptable to Landlord and
hold Landlord harmless from and against any claims, damages, costs and
liabilities, arising out of Tenant’s Hazardous Materials Activities.  For
purposes hereof, Hazardous Materials shall include but not be limited to
substances defined as “hazardous substances,” “toxic substances,” or “hazardous
wastes” in the federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended; the federal Hazardous Materials
Transportation Act, as amended; and the federal Resource Conservation and
Recovery Act, as amended (“RCRA”); those substances defined as “hazardous
wastes” in the Massachusetts Hazardous Waste Facility Siting Act, as amended
(Massachusetts General Laws Chapter 21D); those substances defined as “hazardous
materials”, or “oil” in Massachusetts General Laws Chapter 21E, as amended; and
as such substances are defined in any regulations adopted and publications
promulgated pursuant to said laws (collectively, “Regulations”).  Before using,
storing or maintaining any Hazardous Materials on or about the Premises, Tenant
shall provide Landlord with a list of the types and quantities thereof, and
shall update such list as necessary for continued accuracy.  Tenant shall also
provide Landlord with a copy of any Hazardous Materials inventory statement
required by any applicable Regulations, and any update filed in accordance with
any applicable Regulations.  If Tenant’s activities violate or create a risk of
violation

 

36

--------------------------------------------------------------------------------


 

of any Regulations, Tenant shall cease such activities immediately upon notice
from Landlord.  Tenant shall immediately notify Landlord both by telephone and
in writing of any spill or unauthorized discharge of Hazardous Materials or of
any condition constituting an imminent hazard under any Regulations.  Landlord,
Landlord’s representatives and employees may enter the Premises at any time
during the Term to inspect Tenant’s compliance herewith, and may disclose any
violation of any Regulations to any governmental agency with jurisdiction. 
Nothing herein shall prohibit Tenant from using minimal quantities of cleaning
fluid and office supplies which may constitute Hazardous Materials but which are
customarily present in premises devoted to office use, provided that such use is
in compliance with all applicable laws and subject to all of the other
provisions of this Section 14.23.

 

14.24       Exhibits

 

Exhibits A, B, C, D, E, F and G attached hereto are hereby incorporated by
reference as fully as if set forth herein in full.

 

14.25       Governing Law

 

This Lease shall be governed exclusively by the provisions hereof and by the
Laws of the Commonwealth of Massachusetts, as the same may from time to time
exist.

 

14.26       Evidence of Authority.

 

Landlord and Tenant each represent and warrant to the other party that it has
all legal power and authority to execute this Lease; and to perform its
respective obligations hereunder.

 

ARTICLE XV

DETERMINATION OF FAIR MARKET RENT AND TENANT OPTIONS TO EXTEND

 

15.1         Fair Market Rent.

 

Whenever any provision of this Lease provides that the Fair Market Rent shall be
calculated, it shall mean that the fair rent for the Premises as of the
commencement of the period in question under market conditions then existing
shall be determined.  Fair Market Rent shall be determined by agreement between
Landlord and Tenant, but if Landlord and Tenant are unable to agree upon the
Fair Market rent within twenty (20) days after the date on which Tenant delivers
notice of its exercise of its option to extend under Section 15.2 below, then
the Fair Market Rent shall be determined by appraisal made as hereinafter
provided by a board of three (3) reputable independent commercial real estate
appraisers or brokers, each of whom shall have at least ten years of experience
in the eastern Massachusetts rental market for comparable properties and each of
whom is hereinafter referred to as “appraiser”.  Tenant and Landlord shall each
appoint one such appraiser and the two appraisers so appointed shall appoint the
third appraiser.  The cost and expenses of each appraiser appointed separately
by Tenant and Landlord shall be borne by the party who appointed the appraiser. 
The cost and expenses of the third appraiser shall be shared equally by Tenant
and Landlord.  Landlord and Tenant shall

 

37

--------------------------------------------------------------------------------


 

appoint their respective appraisers within fifteen (15) days after the
expiration of such twenty (20) day period, and shall designate the appraisers so
appointed by notice to the other party.  The two appraisers so appointed and
designated shall appoint the third appraiser within fifteen (15) days after
their appointment, and shall designate such appraiser by notice to Landlord and
Tenant.  The board of three appraisers shall determine the Fair Market Rent of
the space in question as of the commencement of the period to which the Fair
Market Rent shall apply and shall notify Landlord and Tenant of their
determinations within thirty (30) days of their appointment.  If the
determinations of the Fair Market Rent of any two or all three of the appraisers
shall be identical in amount, said amount shall be deemed to be the Fair Market
Rent of the Premises.  If the determinations of all three appraisers shall be
different in amount, the average of the two values nearest in amount shall be
deemed the Fair Market Rent.  Notwithstanding the foregoing, if either party
shall fail to appoint its appraiser within the period specified above (such
party referred to hereinafter as the “failing party”), the other party may serve
notice on the failing party requiring the failing party to appoint its appraiser
within five (5) days of the giving of such notice and if the failing party shall
not respond by appointment of its appraiser within said five (5) day period,
then the appraiser appointed by the other party shall be the sole appraiser
hereunder.  Tenant shall have the option, exercisable by written notice to
Landlord within ten (10) days after determination of Fair Market Rent hereunder,
to rescind its exercise of its option to extend under Section 15.2 below, in
which event this Lease shall expire at the end of the then current Term.  If
Tenant does not timely deliver such notice of rescission, the determination of
Fair Market Rent by the appraisers hereunder shall be final and binding upon the
parties.

 

15.2         Options to Extend

 

Tenant shall have the right and option to extend the Term for two (2) additional
periods (each, an “Extension Term”), in the case of the first Extension Term,
commencing the day after the expiration of the Initial Term, and ending on the
fifth anniversary of the expiration of the Initial Term, and in the case of the
second Extension Term, commencing the day after the expiration of the first
Extension Term and ending on the fifth anniversary of the expiration of the
first Extension Term, provided that Tenant shall give Landlord notice of
Tenant’s exercise of each such option no more than eighteen (18) months and no
less than fifteen (15) months prior to the expiration of the then current Term,
and provided further that Tenant shall not be in default at the time of giving
such notice or  at the commencement of the Extension Term in the performance or
observance of any of the terms and provisions of this Lease on the part of the
Tenant to be performed or observed.  Landlord shall deliver to Tenant at least
thirty (30) days and no more than sixty (60) days a reminder notice of its right
to extend the Term hereunder, provided that any delay in delivery of such notice
after the sixteenth (16th) month prior to the expiration of the then current
term shall result in a corresponding delay in all dates under this Article XV. 
Prior to the exercise by Tenant of the first such option, the expression “Term”
shall mean the Initial Term, and after the exercise by Tenant of the subsequent
option, the expression “Term” shall mean the Term as it has been then extended. 
All of the terms, covenants, conditions, provisions and agreements in this Lease
contained shall be applicable to the then Extended Term, except as hereinafter
set forth.  If Tenant shall give notice of its exercise of this option to extend
in the manner and

 

38

--------------------------------------------------------------------------------


 

within the time period provided aforesaid, the Term shall be extended upon the
giving of such notice without the requirement of any further action on the part
of either Landlord or Tenant.  If Tenant shall fail to give timely notice of the
exercise of any such option as aforesaid, Tenant shall have no right to extend
the Term of this Lease, time being of the essence of the foregoing provisions. 
It is a condition of the exercise of the second Extension Term that Tenant shall
have exercised its option for the first Extension Term.  The Annual Basic Rent
Rate payable during each Extension Term shall be the greater of (a) the Annual
Basic Rent Rate for the last year of the Initial Term, in the case of the first
Extension Term, and for the last year of the first Extension Term, in the case
of the second Extension Term, or (b) the Fair Market Rent determined in
accordance with Section 15.1 above, increased in the case of either (a) or (b)
by Fair Market Rent step increases as determined in accordance with Section 15.1
above, on each anniversary of the extension of the Term.

 

ARTICLE XVI

RIGHT OF EXPANSION

 

Provided that Tenant shall not be in default in the performance or observance of
any of the terms and provisions of this Lease on the part of the Tenant to be
performed or observed, Tenant shall have a right of first offer to expand into
the remaining space on the first floor of the Building on the same terms and
conditions as the Premises demised hereunder on the terms set forth herein,
provided that (a) if such right is exercised within six (6) months after the
Commencement Date, the Annual Basic Rent for such space shall be the rate set
forth in Section 1.2 above, and Landlord shall provide to Tenant the same scope
of Landlord’s Work as is provided for the Premises under Article IV above, and
(b) if such right is exercised thereafter, the Annual Basic Rent for such space
shall be the Fair Market Rent determined in accordance with Section 15.1 above,
and Landlord shall only be obligated to provide Landlord’s Work to the extent
determined to be the market standard therefor, as determined in accordance with
Section 15.1 above.  Landlord shall provide written notice of the availability
of the space to Tenant.  If Tenant fails to accept Landlord’s offer on the terms
set forth therein within fifteen (15) business days from delivery of Landlord’s
notice, Tenant shall have no further rights hereunder, time being of the essence
of the foregoing provisions.  This right of first offer is intended to be
outstanding until the first floor space has been leased, whether to Tenant or a
third party, after which this Article XVI shall have no further force or
effect.  In the event that Tenant provides timely written acceptance of
Landlord’s offer, the parties shall enter into an amendment to this Lease which
incorporates the offered space into the Premises on the terms set forth herein.

 

ARTICLE XVII

LEASING RESTRICTION

 

Landlord hereby agrees with Tenant that Landlord shall not enter into a lease of
(a) more than 1,000 square feet of space in the Building with a residential
mortgage company, or (b) more than 5,000 square feet of space in the Building
with another bank, without the express written consent of Abington Savings Bank,
provided that this restriction shall expire and have no further force or effect
during the last twelve (12) months of the Term (unless Tenant shall have

 

39

--------------------------------------------------------------------------------


 

exercised any then existing options to extend the Term pursuant to Article XV,
in which event this restriction shall remain in effect until the last twelve
(12) months of the Term as so extended).

 

[Signatures on Next Page]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed, under seal, by persons hereunto duly authorized, in multiple copies,
each to be considered an original hereof, as of the date first set forth above.

 

LANDLORD:

 

TENANT:

 

LIBBEY PARK LLC

 

ABINGTON SAVINGS BANK

 

 

 

 

 

By:

CAMPANELLI WEYMOUTH  ILLC

 

 

 

 

 

 

 

 

By:

Campanelli Associates II Limited
Partnership, its member

 

 

 

 

 

 

 

 

By:

Campanelli Associates II Corporation,
general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R DeMarco

 

By:

/s/ Kevin M. Tierney

 

 

Name:  Daniel R. DeMarco

 

 

Name:  Kevin M. Tierney

 

 

Title: President

 

 

Title: Executive VP & Chief Operating Officer

 

 

 

 

 

 

 

41

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A:

 

The Land and Title Encumbrances

 

 

 

 

 

Exhibit A-1:

 

Location of Reserved Parking Spaces

 

 

 

 

 

Exhibit A-2:

 

Locations and Dimensions of Signage

 

 

 

 

 

Exhibit A-3:

 

Location of Rooftop Equipment

 

 

 

 

 

Exhibit B:

 

Floor Plan

 

 

 

 

 

Exhibit C:

 

Landlord’s Work

 

 

 

 

 

Exhibit D:

 

Schedule

 

 

 

 

 

Exhibit E:

 

Cleaning Specifications

 

 

 

 

 

Exhibit F:

 

Items Included in Operating Expenses

 

 

 

 

 

Exhibit G:

 

Rules and Regulations

 

 

42

--------------------------------------------------------------------------------


 

EXHIBIT “C”

03/25/2002

 

Landlord’s Work

 

FOR

 

[LOGO] ABINGTON SAVINGS BANK

 

In

 

100,000 SF

Weymouth Woods Office Building

 

AT

 

Libby Industrial Parkway

Weymouth, MA

 

Campanelli

Companies

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

PART I

 

1.1

 

General

 

1.2

 

Site

 

1.3

 

Structure

 

1.4

 

Roof System

 

1.5

 

Interior Finish

 

1.6

 

Doors and Hardware

 

1.7

 

Fire Protection

 

1.8

 

Plumbing Systems

 

1.9

 

Heating, Ventilating and Air Conditioning

 

1.10

 

Electrical

 

1.11

 

Elevators

 

1.12

 

Guarantees

 

 

PART II

 

2.1

 

Tenant’s Build Out (Landlord’s Work)

 

 

2

--------------------------------------------------------------------------------


 

1.1 GENERAL

 

A.                                   The office building shall have 100,000
square feet of gross floor area.  There shall be four (4) floors as indicated in
the floor plans “FP1”, “FP2”, “FP3” and “FP4”. The Abington Savings space
consists of a total of 34,640 rentable square feet as follows;

 

1st Floor

 

9,565 r.s.f

 

 

 

 

 

4th Floor

 

25,075 r.s.f

 

 

 

 

 

Total

 

34,640 r.s.f

 

 

B.                                     The site layout shall be in accordance
with the attached Exhibit “A-1”, including 4 reserved parking spaces at the
front of the building marked “Abington Savings Bank Reserved”.

 

C.                                     All engineering design and inspection
work involved in this project shall be done

by competent, registered architects and engineers selected by Campanelli.

 

D.                                    All construction shall be in accordance
with state and local codes and recognized standards which apply to the type of
work involved in this project.

 

E.                                      All labor in connection with this work
shall be open shop done by skilled craftsmen normally employed by the various
construction trades.  All materials specified are to be new and are intended to
set a quality standard.

 

1.2  SITE

 

A.                                   Sanitary sewer and storm sewer shall be
properly designed and constructed to adequately service the building and the
site.

 

B.                                     Domestic and fire protection water shall
be adequately sized and connected directly to the existing town water main in
Libby Industrial Parkway, in accordance with state and local codes.

 

C.                                     Gas and electric, telephone and fire
alarm utilities of proper size shall be brought to the building and distributed
by the Landlord.  Services shall be sized to accommodate typical office use
requirements.

 

1.3 STRUCTURE

 

A.            Foundation, walls and footings shall be reinforced concrete.

 

B.                                     Floor slabs shall be concrete and
designed for live loads as follows: First floor/ground floor - 150 P.S.F.; upper
floors 100 P.S.F.  Additional floor load capacity if required for Tenant’s use
and or equipment shall be by Tenant.

 

3

--------------------------------------------------------------------------------


 

C.                                     Structural frame shall be of composite
construction consisting of steel columns, beams, joists, and or purlins.  Floor
to floor height shall be 15’-4” from ground floor 15’-4” to second floor and
14’-8”‘ at all others.

 

D.                                    Exterior skin shall be constructed to
provide a thermal insulation barrier in accordance with the Commonwealth of
Massachusetts Energy Code.  All aluminum shall be of a thermal break design. All
glass shall be 1” insulating type and shall incorporate solar tinting or
structural solar shading.

 

1.4 ROOF SYSTEM

 

A.            The roof shall be insulated per the Massachusetts Building Code. 
Roofing type to

be fully adhered single ply Carlisle EPDM rubber membrane or equal.

 

1.5 INTERIOR FINISH

 

A.            INTERIOR WALL SURFACES:

 

All corridor and rated walls (except areas which may be exposed masonry) shall
   be drywall on 3 5/8” metal studs at 16” on center, taped and sanded, ready to
receive finish treatment.  All other partitions shall be 1/2” drywall on 3-1/2”
metal studs at 16” O.C., taped and sanded to receive finish treatment.  All
corners to receive corner beads.  The common corridor wall shall extended to the
slab above and be insulated with sound attenuating blankets.

 

1.                                       All walls are to receive a prime and
finish coats as required for complete coverage.  Paint colors in leased areas as
selected by Tenant.

 

2.                                       Interior columns are to be boxed in and
finished as per wall specifications.

 

3.                                       Toilet areas shall receive full height
ceramic tile on all walls, with acoustic board ceilings, steel toilet partitions
with baked enamel finish.

 

B.            INTERIOR FLOOR SURFACES:

 

1.                                       Toilet areas shall receive ceramic tile
with marble threshold.

'  

2.                                       Lobby floor to be tile, color and style
to be selected by Landlord’s architect.

 

3.                                       All other common areas and corridors to
have carpet, color and style to be selected by Landlord’s architect.

 

4.                                       Service corridors to be VCT.

 

5.                                       Service dock and equipment rooms to be
exposed concrete.

 

4

--------------------------------------------------------------------------------


 

C.            CEILINGS:

 

Ceilings in lobby and corridor areas to be 2’x2’x 3/4” Armstrong Cortega
textured acoustic lay-in tile, Armstrong Second Look II or equal, in an exposed
inverted T suspension system.  Clear height to finished ceiling shall be 9’
minimum unless otherwise specified.

 

D.            SPECIAL INTERIOR FEATURES:

 

1.                                       Selected interior partitions shall
receive fiberglass batt sound insulation as follows:

 

a.                                       Core area walls including restrooms,
mechanical rooms, and demising walls.

 

1.6 DOORS AND HARDWARE

 

A.                                   All common corridor doors shall be solid
core, oak veneer, stained and finished with clear polyurethane. The frames for
these doors shall be painted metal. Interior doors shall be similar 3’ -0” x 7’
-0” x 1-3/4” doors in metal frames.

 

1.                                       All doors shall be rated as required by
code.

 

2.                                       All hardware will be commercial duty,
Best Brand or equal to receive Best Brand cores.  Installation to include
construction cores.  Keying of within tenant spaces is by Tenant.

 

3.                                       All common corridor doors shall receive
one and one-half pair of heavy- duty hinges, closer and lever-type handles. 
General office doors to receive one and half pair of butts and medium duty
cylindrical lever type latch sets.

 

4.                                       All doors shall receive stops and
checks are required.

 

1.7 FIRE PROTECTION

 

A.                                   Fire sprinkler system shall be wet-type
covering the entire building in accordance with requirements of local codes and
local fire department.  Sprinkler heads in common areas shall be drop down type
with flat cover matching ceiling color all others; chrome pendant with chrome
escutcheons.

 

B.                                     Fire alarm pull stations, horns, smoke
detectors, and hose stations shall be installed in accordance with the
requirements of local codes as approved by the local governing fire department.

 

C.                                     Central alarm supervision for fire
protection shall be brought to an annunciator panel as required by code.

 

5

--------------------------------------------------------------------------------


 

1.8 PLUMBING SYSTEMS

 

A.                                   Common toilet areas complying with ADA
requirements shall be provided for both sexes on each floor.

 

B.                                     One (1) electric water coolers will be
provided at each floor, located to be accessible by all Tenants.

 

C.                                     Toilets shall have flushometer type
fixtures, wall hung.  Hot and cold water supply shall be provided to all
lavatories and janitor sinks.  There shall be one (1) janitor’s closet and
janitors sink per floor.

 

D.                                    Provide wall cleanouts for toilet headers
on every floor.

 

E.                                      Hot water will be supplied from janitors
room on each floor with electric water heaters.

 

1.9 HEATING, VENTILATING AND AIR CONDITIONING

 

A.            Design conditions shall be in accordance with the Massachusetts
Energy Code as follows:

 

1.                                       Winter - Heating shall be designed to
produce an inside temperature of 72 degrees F., coincident with an outside
temperature of 6 degrees F.

 

2.                                       Summer - Cooling shall be designed to
produce an inside temperature of 72 degrees F., dry bulb, maximum 65 degrees F.
wet bulb, coincident with an outside temperature of 87 degrees F. and 50%
relative humidity, dry bulb and 74 degrees F. wet bulb.

 

3.                                       Fresh air shall be provided in
accordance with state code.

 

B.            General

 

1.                                       The facility will be designed in
accordance with applicable National, State and local codes.  These codes
include, but are not limited to, BOCA Building Code, NFPA Standards and ASHRAE
Guides.

 

2.                                       The spaces within the building will be
mechanically heated, cooled and ventilated, where required, in accordance with
the above codes and good practice.

 

3.                                       In general, conditioned air and heating
by VAV rooftop DX evaporative condensing air handling units.  The units will be
located on the roof directly over duct shafts. Heating will be by gas fired hot
water located in the Mechanical Room.

 

6

--------------------------------------------------------------------------------


 

C.            Air Handling Units

 

1.                                       The building will be provided with
multiple VAV rooftop DX evaporative condensing air handling units.

 

2.                                       Each unit will include return fan,
pre-filters, supply fan, cooling coil, gas fired heating section, down discharge
section an evaporative condenser section.  Units will be double wall
construction with no exposed insulating materials.

 

3.                                       Each unit’s supply and return fan shall
be capable of delivering variable air volume by means of variable frequency
drives.

 

4.                                       The units will be located on the roof
directly over duct shafts. Each unit shall have 12” high roof curbs.

 

5.                                       All air handling units will have
outside air economizer capability.

 

6.                                       Air serving the following areas will be
exhausted to the outdoors via separate exhaust fans: Toilet Rooms, Mechanical
Room, Electric Rooms and Janitors closets. Any special exhaust system required
for tenant equipment or systems shall be by the tenant.

 

D.            Supply and Return Air Distribution System

 

1.                                       All supply air will be distributed
through medium pressure to fan powered air terminal devices and ductwork air
diffusers. Ductwork will be distributed to serve all occupied spaces.  Supply
air ductwork will be thermally insulated.  Ductwork will be acoustically lined
downstream of all terminal units and within 20 feet upstream and downstream of
all fans, including plenums.

 

2.                                       Each floor shall be provided with a
supply air ring duct.  Return air will be via return air plenum.

 

3.                                       All areas shall be provided with
constant volume, pressure independent fan powered terminal boxes with hot water
heating coils.

 

E.             Hot Water System

 

1.                                       To handle the heating load, gas fired
hot water boilers sized at 67% of total load each, will be provided. Hot water
will be piped to reheat coils in fan powered terminals.

 

2.                                       The system will include the boilers,
two circulation pumps, distribution piping, reheat coils, valves and
accessories, expansion tank, controls and flue stacks.

 

7

--------------------------------------------------------------------------------


 

3.                                       Combustion air ventilation will be
provided for the boiler room via wall louvers.

 

4.                                       The boilers will be located in the
Mechanical Room.

 

F.                                      Automatic Temperature Controls

 

1.                                       Building will be provided with a new
computer based automatic temperature control system (DDC) that will control
multiple functions/systems to maintain proper environmental conditioners at all
times.

 

2.                                       The rooftop air handling units will be
provided with controls to discharge air temperature, modulate supply, return and
outside air volume, control and optimization of energy management as
appropriate.

 

3.                                       Zones will be controlled to specified
temperature through local zone sensors.

 

4.                                       Exhaust fans will be interlocked to run
with associated supply air handling unit.

 

G.                                     Sound & Vibration Control

 

1.                                       All mechanical equipment, ductwork and
piping shall be seismically restrained per BOCA.

 

2.                                       Pumps will be mounted on inertial
blocks and spring isolators.

 

3.                                       Air distribution systems will be
provided with central acoustical silencers on all supply main ducts and return
section of roof curbs.

 

4.                                       Other equipment will be treated as
required to maintain required level of noise and vibration.

 

H.                                    Specialty Spaces/Systems

 

1.                                       All other entryways will have hot water
floor mounted cabinet unit heaters.

 

2.                                       Mechanical Room will have ceiling
mounted horizontal hot water unit heaters.

 

3.                                       Any specialty cooling required for
tenant equipment, Computer Room, Tel Com Rooms shall be separate split system
air conditioning systems shall be by the tenant at locations approved by the
Landlord.

 

8

--------------------------------------------------------------------------------


 

1.10  ELECTRICAL

 

A.                                   General illumination in corridors, lobbies
and common areas will be provided through 2 ‘ x 4 ‘ , three lamp recessed
fluorescent troffers with parabolic reflectors with T-8 lamps and electronic
ballasts.  Accent and wall wash lighting will be provided in Lobbies, and
waiting areas.

 

C.                                     120/208V and (1) 480/277V power panels
connected to Building power shall be provided, sufficient to provided ten (10)
watts of power per square foot of floor area for tenant use beyond lighting and
HVAC requirements.

 

D.                                    Telephone System:  Tenant will supply and
install all telephone wiring.  Landlord will provide conduit to suitable central
telephone closet location on each floor.  All telephone wiring shall be run
above corridor ceilings only within dedicated spaces allocated by the Landlord.

 

E.                                      Security System: a card key access
system shall be installed to control general building access only.

 

F.                                      Emergency Power Generator:

 

1.                                  The emergency power generator shall be sized
to accommodate building life safety requirements.

 

2.                                  Additional emergency/backup power shall be
by tenant.

 

1.11  ELEVATORS

 

A.                                   Vertical passenger transportation will be
provided by means of two (2) hydraulic passenger elevators at 3,000 pounds
capacity each.  Stops at each floor.

 

1.                                  Speed 150 feet per minute minimum, in
accordance with industry standard.

 

2.                                  Cab standard package.

 

B.                                     Vertical service transportation will be
provided by means of (1) 4,500 lb. 125 feet per minute hydraulic
passenger/service elevator shall be provided with stops at each floor.

 

1.12  GUARANTEES

 

A.                                   The Landlord guarantees against all defects
in materials and workmanship for a period of twenty four (24) months from the
date of initial occupancy.

 

9

--------------------------------------------------------------------------------


 

PART II

 

2.1  TENANT FITUP

 

A.                          GENERAL

 

Landlord shall approve the construction documentation and the construction of
Tenant Improvements (“Landlord’s Work”) in accordance with mutually approved
preliminary space plans as provided by Tenant, prepared by DRL Assoc. Inc.,
dated 3/09/2002.  These preliminary space plans are basic in nature and are
intended only to give guidance to Landlord’s architect/engineer in preparing
full permit/construction documentation and plans.

 

General Contractor:  The general contractor shall be Campanelli Associates
Construction Corporation.

 

The Landlord, its general contractor and the subcontractors agree to furnish all
the material and perform all work necessary to complete the construction and
execution of Landlord’s Work to the Premises and to render Premises acceptable
for occupancy by the Tenant and to furnish all architectural, engineering and
contracting services, structures, equipment, working/permit drawings, labor,
materials, taxes and other facilities and to do all other things necessary,
proper or incidental thereto, all in strict accordance with Landlord’s Work and
any future changes thereto.

 

Landlord agrees to execute all Landlord’s Work in compliance with all applicable
building, zoning, fire department, utility company(s) and telephone company
rules/regulations, requirement or ordinances and provide when required all
materials, labor, permits, inspections, approvals and the like, for all work,
including but not limited to: structural, electrical, plumbing, sprinklers,
heating, ventilating, air conditioning, security, ingress and egress.

 

Tenant shall approve all working drawings and finishes prior to commencement of
construction.  Tenant shall appoint an individual as Tenant’s Representative to
make decisions or changes to the plan.  The general contractor shall submit shop
drawings and data sheets for all fabricated items and equipment, and samples of
all finishes to Tenant’s Representative for approval prior to installation.  No
extra work, change, amendment, revision or other directive shall be made unless
so ordered and authorized in writing by the Tenant’s Representative.

 

Landlord to provide Tenant with copies of “Certificate of Occupancy” or
“Temporary Certificate of Occupancy”.

 

10

--------------------------------------------------------------------------------


 

B.            OFFICE AREAS

 

Tenant improvements shall be constructed generally as shown on the preliminary
space plans as referenced in section A above, and as more specifically described
below.

 

1.                                       Drywall partitions shall be provided
per the preliminary space plans.  Partition height shall be 10’ , unless
otherwise noted.

 

Partitions shall be steel studs with 5/8” gypsum drywall each side taped and
painted.

 

a.                                       Wallboard shall comply with Federal
Specifications SS-L-30d and furnished in 48 inch widths and in such lengths as
will result in a minimum number of joints.

 

b.                                      Steel studs and tracks shall be channel
type, zinc coated.

 

c.                                       Walls of offices abutting mechanical
rooms, toilets, elevators, lobbies, copy rooms, vending rooms and demising
partitions shall be full height to the ceiling deck and shall receive fiberglass
batt sound insulation.

 

2.                                       Interior glass and glazing allowance
shall include a total of 150 sq. ft. of interior glass/sidelights.

 

3.                                       Ceilings shall be 24” x 48” x 3/4” on
suspended metal grid at 9’ height, Armstrong Second Look Tile II or equal.

 

a.                                       Acoustical materials shall be installed
in accordance with procedure endorsed by Acoustical and Insulating Materials
Association.  Suspension shall be installed in accordance with ASTM C636.

 

b.                                      A total of 5% of the gross ceiling area
shall be drywall soffit construction.

 

4.                                       Flooring (except as otherwise
specified) shall be provided as follows:

 

a.                                       Office areas, with a carpet material
allowance of $15.00/SY

 

b.                                      Lunch room and coffee station floors
(590 SF) shall be Vinyl Composition Tile (VCT).

 

c.                                       Lobby flooring allowance is carried at
$15.00 per sq. ft. over 480 sq. ft.

 

11

--------------------------------------------------------------------------------


 

5.                                       Interior passage doors exclusive of
core area doors, shall be provided the preliminary space plans.

 

Interior passage doors, shall be 1-3/4” solid core, oak veneer, stained and
finished with clear polyurethane, in metal frames.

 

a.                                       All hardware will be commercial duty,
Best Brand or equal to receive Best Brand cores.  Installation to include
construction cores.  Keying of within tenant spaces is by Tenant.

 

6.                                       Glass entrance doors shall be provided
at the following locations:

 

a.                                       Single door at first floor branch bank.

 

b.                                      Double door at the first floor bank
office area.

 

c.                                       Double door at the forth floor board
room entrance.

 

7.                                       Painting and wall coverings; all
interior partitions, door frames and trim shall be painted a primer and 2 finish
coats.  An allowance for wall coverings beyond paint has been included at the
rate of $0.10/rentable sq. ft.

 

8.                                       Electrical; Building power shall be
provided to the tenant space, sufficient to provided ten (10) watts of power per
square foot of floor area for tenant use beyond lighting and HVAC requirements.

 

a.                                       General illumination will be provided
through 2 ' x 4 ' , three lamp recessed fluorescent troffers with parabolic
reflectors with T-8 lamps and electronic ballasts, so as to provide a lighting
level of 70 foot candles measured at desk height.

 

b.                                      120 V. duplex receptacles in the office
area shall be provided in partitions at the rate 1 per each 15 linear feet of
wall space in private offices and at the rate of one outlet per 150 sf in open
areas.

 

c.                                       Emergency lighting shall be provided in
accordance with state and local codes.

 

d.                                      A fire alarm system shall be provided
per state and local code requirements.

 

12

--------------------------------------------------------------------------------


 

9.                                       HVAC controls and final distribution
shall be designed to accommodate the tenant space based upon the above described
partition density.  See article IX for performance design specifications.

 

a.                                       Office areas shall have a plenum type
return air system.

 

b.                                      Any special exhaust system required for
tenant equipment or systems shall be by the tenant.

 

c.                                       Zones will be controlled to specified
temperature through local zone sensors.

 

d.                                      Any specialty cooling required for
tenant equipment, Computer Room, Tel Com Rooms shall be separate split system
air conditioning systems and shall be by the tenant at locations approved by the
Landlord.

 

10.                                 Plumbing shall be provided for the kitchen
area, including one (1) with sink, and Tenant supplied dishwasher.

 

11.                                 Window blinds shall be provided on all
exterior windows as manufactured by Laserlite, model V-3000, color #136 white. 
Tenant may select either solid or perforated slats.

 

12.                                 Floor load capacity upgrades required by
Tenant’s use and or equipment are excluded, and if required shall be by Tenant.

 

C.            ALLOWANCES

 

The following allowances are included in Landlord’s Work:

 

1.

 

Carpet Material allowance $15.00/ sq. yd.;

 

$

46,800.00

 

 

 

 

 

 

 

2.

 

Special wall treatments beyond paint @ $0.10/sq. ft. of rentable floor area;

 

$

3,269.00

 

 

 

 

 

 

 

3.

 

Interior glass and glazing (approx. 150 sq. ft.;)

 

$

3,000.00

 

 

 

 

 

 

 

4.

 

Lobby flooring allowance @ $15.00 (480 sq. ft.)

 

$

7,200.00

 

 

13

--------------------------------------------------------------------------------